                          Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 1 of 47 Page ID
                                                           #:35726



                          1
                                               UNITED STATES DISTRICT COURT FOR THE
                          2                       CENTRAL DISTRICT OF CALIFORNIA
                          3
                               T.P., et al.,                                   )
                          4                                                    )
                          5                     Plaintiffs,                    )         Case No.: 15-cv-5346-CJC-E
                                                                               )
                          6
                                        v.                                     )
                          7                                                    )        Judge: Hon. Cormac J. Carney
                          8    WALT DISNEY PARKS                           AND )        Hearing Date: May 3, 2021
                               RESORTS U.S. INC.,                              )        Time: 1:30 p.m.
                          9                                                    )        Courtroom: 9B
                         10             Defendant.                             )
                                                                             /
                         11
                         12
DOGALI LAW GROUP, P.A.




                         13
                         14
                         15
                         16
                         17
                         18                  EVIDENCE IN SUPPORT OF PLAINTIFFS’ OPPOSITIONS TO
                                               DEFENDANT’S MOTIONS FOR SUMMARY JUDGMENT
                         19
                         20
                         21
                         22
                                                                     Exhibit “12”
                         23
                         24
                         25
                         26
                         27
                         28

                                Evidence in Support of Plaintiffs’ Oppositions to Defendant's Motions for Summary Judgment
                                T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                         Case No. 15-CV-5346-CJC-E
e 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 2 of 47 Pag
                              #:35727




       GLOBAL ATTRACTIONS
       ATTENDANCE REPORT
                             Exhibit 12
                                           Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 3 of 47 Page ID
Cover image:                                                                #:35728
Chimelong Ocean Kingdom’s Journey
Of Lights Parade — Zhuhai, China
Photo courtesy of Miziker Entertainment


CREDITS

TEA/AECOM 2018 Theme Index and Museum Index: The Global Attractions Attendance Report
Publisher: Themed Entertainment Association (TEA)
Research: Economics practice at AECOM
Editor: Judith Rubin
Producer: Brian Sands
Lead Designer: Matt Timmins
Publication team: Tsz Yin (Gigi) Au, Beth Chang, Michael Chee, Linda Cheu,
Celia Datels, Lucia Fischer, Marina Hoffman, Olga Kondaurova, Kathleen LaClair,
Jodie Lock, Jason Marshall, Sarah Linford, Jennie Nevin, Nina Patel, John Robinett,
Judith Rubin, Brian Sands, Matt Timmins, Feliz Ventura, Chris Yoshii


©2019 TEA/AECOM. All rights reserved.

CONTACTS

For further information about the contents of this report and about
the Economics practice at AECOM, contact the following:

John Robinett                                     Chris Yoshii
Senior Vice President – Economics                 Vice President – Economics, Asia-Pacific
john.robinett@aecom.com                           chris.yoshii@aecom.com
T +1 213 593 8785                                 T +852 3922 9000

Brian Sands, AICP                                 Beth Chang
Vice President / Director – Economics,            Executive Director – Economics,                             GLOBAL ATTRACTIONS
Americas
brian.sands@aecom.com
                                                  Asia-Pacific
                                                  beth.chang@aecom.com
                                                                                                              ATTENDANCE REPORT
T +1 202 821 7281                                 T +852 3922 8109                                            The definitive annual
Linda Cheu                                        Jodie Lock                                                  attendance study for the
Vice President – Economics, Americas              Associate – Economics, Asia-Pacific and EMEA                themed entertainment and
                                                  jodie.lock@aecom.com
                                                                                                              museum industries.
linda.cheu@aecom.com
T +1 415 955 2928                                 T +852 3922 9000

                                                  aecom.com/economics                                         Published by the Themed
                                                                                                              Entertainment Association
For information about TEA (Themed Entertainment Association):                                                 (TEA) and the Economics
Judith Rubin                                      Jennie Nevin                                                practice at AECOM.
TEA Director of Publications                      TEA Chief Operating Officer
judy@teaconnect.org                               jennie@teaconnect.org
T +1 314 853 5210                                 T +1 818 843 8497

TEAconnect.org
                                                                                                 Exhibit 12
                                            Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 4 of 47 Page ID
                                                                             #:35729
    1.9m
    Thermas Water Park,
    São Pedro, Brazil,
    attendance 2018




    CONTENTS
    THE BIG PICTURE                            6
    THE AMERICAS                              22
    ASIA-PACIFIC                              40
    EMEA                                      50
    MUSEUMS                                   62
    OBSERVATION EXPERIENCES                   78
    ABOUT THE STUDY                           86
    FREQUENTLY ASKED QUESTIONS                87




    Thermas Water Park, São Pedro, Brazil
    © Thermas Water Park
                                                                            Exhibit 12
4                                                                                                                          5
                                      Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 5 of 47 Page ID
THE BIG PICTURE   5.4%
                  Top 10 theme park
                                                                       #:35730
                                                                                                                2018 HAS BEEN A
                                                                                                                MILESTONE YEAR FOR THE
                  groups worldwide
                  attendance
                  growth 2017–18
                                                                                                                THEMED ENTERTAINMENT
                                                                                                                INDUSTRY
                  501.2m                                                                                        Attendance at themed attractions
                  Top 10 theme park
                  groups worldwide
                                                                                                                at the major operators has
                  attendance 2018                                                                               exceeded half a billion visits for
                                                                                                                the first time in history. This is

                  475.8m                                                                                        equivalent to almost 7% of the
                                                                                                                world population. And not only that,
                  Top 10 theme park                                                                             but this number keeps growing.
                  groups worldwide
                  attendance 2017
                                                                                                                Just five years ago, the market
                                                                                                                capture of the industry was only
                                                                                                                5% of the global population.
                                                                                                                —
                                                                                                                This noteworthy achievement has
                                                                                                                been accomplished by focused capital
                                                                                                                investment, technology enhanced products,
                                                                                                                intellectual property based stories, and
                                                                                                                destination tourism development.




    JOHN ROBINETT                        7.9%
                                         Tokyo Disneyland at
    Senior Vice President –
                                         Tokyo Disney Resort,
    Economics                            Tokyo, Japan, attendance                                             Tokyo Disneyland at Tokyo Disney Resort Tokyo, Japan
    —                                    growth 2017–18                                                                                      © Tokyo Disney Resort
                                                                      Exhibit 12
6                                                                                                                                                                    7
                                           Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 6 of 47 Page ID
    This year also showed strong and steady
    business volume through most regions and
                                              Honorable mentions are in order this year
                                                                                        #:35731
                                                   for a number of players including: SeaWorld
                                                                                                                TOP 10
    attraction types. In an unusual alignment,     Parks & Entertainment which turned around                    THEME PARK GROUPS
    theme park attendance grew by roughly          from a 5% drop last year to an almost 9%
    4% in all major markets. Waterparks’           increase this year; and several individual                   WORLDWIDE
    attendance rose at 2.5% globally, with         parks with double digit increases including:




                                                                                                               GROUP NAME




                                                                                                                                                                                                          ATTENDANCE


                                                                                                                                                                                                                       ATTENDANCE
    North America at 5.8% and EMEA showing         Chimelong Paradise in Guangzhou, Parque




                                                                                                                                                                                               % CHANGE
    strong growth of 6.7%. The top museums         Warner in Madrid, Parque Xcaret in Mexico,




                                                                                                               RANK




                                                                                                                                                                                                          2018


                                                                                                                                                                                                                       2017
    were relatively flat this year.                and Changzhou Dinosaur Park in China.

    We have observed a number of                   Overall, it’s been an outstanding year, as                   1 WALT DISNEY ATTRACTIONS                                                     4.9% 157,311,000 150,014,000
    phenomena that have led to this and            the themed entertainment industry has                        2 MERLIN ENTERTAINMENTS GROUP                                                 1.5% 67,000,000 66,000,000
    other strong years’ performance in the         matured and been recognized not only
    business. These include the addition of        as a significant driver of international                     3 UNIVERSAL PARKS AND RESORTS                                                 1.2% 50,068,000 49,458,000
    second gates, the continued leveraging of      development, economic impact, and                            4 OCT PARKS CHINA                                                            15.1% 49,350,000 42,880,000
    blockbuster IP’s, and the building of resort   tourism, but as a common shared global
    hotels adjacent to park properties.            experience. We’re looking forward to what                    5 FANTAWILD                                                                   9.3% 42,074,000 38,495,000
                                                   next year brings with several special new                    6 CHIMELONG GROUP                                                             9.6% 34,007,000 31,031,000
                                                   attractions coming on line such as Disney’s
                                                   Star Wars: Galaxy’s Edge, opening in both                    7 SIX FLAGS INC.                                                              5.3% 32,024,000 30,421,000*
                                                   California and Florida.                                      8 CEDAR FAIR ENTERTAINMENT COMPANY                                            0.7% 25,912,000 25,723,000*
                                                                                                                9 SEAWORLD PARKS & ENTERTAINMENT                                              8.6% 22,582,000 20,798,000*
                                                                                                                10 PARQUES REUNIDOS                                                           1.5% 20,900,000 20,600,000
    18.8%                                                                                                        TOP 10 ATTENDANCE GROWTH 2017–18                                             5.4% 501,228,000 475,767,000*
                                                                                                                © 2019 TEA / AECOM
    Parque Warner, Madrid,
    Spain attendance
    growth 2017–18




                                                                                                                * Adjustment versus the figure we published in last year’s report




                                                                                                                5.4%                                         501.2m                      475.8m*
                                                                                                                Top 10 theme park groups                     Top 10 theme park groups    Top 10 theme park groups
                                                                                                                worldwide attendance growth                  worldwide attendance 2018   worldwide attendance 2017
    Parque Warner, Madrid, Spain                                                                                2017–18
    © Parque Warner
                                                                                                  Exhibit 12
8                                                                                                          © 2019 TEA / AECOM                                                                                                       9
                                                    Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 7 of 47 Page ID
     TOP 25                                                                          #:35732

     AMUSEMENT/THEME PARKS
     WORLDWIDE




                                                                                                ATTENDANCE


                                                                                                              ATTENDANCE




                                                                                                                                                                                                                                     ATTENDANCE


                                                                                                                                                                                                                                                  ATTENDANCE
                                                                                     % CHANGE




                                                                                                                                                                                                                     % CHANGE
     LOCATION




                                                                                                                                        LOCATION
     RANK




                                                                                                                                        RANK
     PARK




                                                                                                                                        PARK
                                                                                                2018


                                                                                                              2017




                                                                                                                                                                                                                                     2018


                                                                                                                                                                                                                                                  2017
     1 MAGIC KINGDOM THEME PARK AT WALT DISNEY WORLD RESORT,                        2.0% 20,859,000 20,450,000                          13 DISNEYLAND PARK AT DISNEYLAND PARIS, MARNE-LA-VALLEE, FRANCE             1.9% 9,843,000 9,660,000
       LAKE BUENA VISTA, FL, U.S.
                                                                                                                                        14 UNIVERSAL’S ISLANDS OF ADVENTURE THEME PARK AT UNIVERSAL                 2.5% 9,788,000 9,549,000
     2 DISNEYLAND PARK AT DISNEYLAND RESORT, ANAHEIM, CA, U.S.                      2.0% 18,666,000 18,300,000                             ORLANDO RESORT, FL, U.S.
     3 TOKYO DISNEYLAND AT TOKYO DISNEY RESORT, TOKYO, JAPAN                        7.9% 17,907,000 16,600,000                          15 UNIVERSAL STUDIOS HOLLYWOOD, UNIVERSAL CITY, CA, U.S.                    1.0% 9,147,000 9,056,000
     4 TOKYO DISNEYSEA AT TOKYO DISNEY RESORT, TOKYO, JAPAN                         8.5% 14,651,000 13,500,000                          16 HONG KONG DISNEYLAND, HONG KONG SAR                                      8.1% 6,700,000 6,200,000
     5 UNIVERSAL STUDIOS JAPAN, OSAKA, JAPAN                                       -4.3% 14,300,000 14,935,000                          17 LOTTE WORLD, SEOUL, SOUTH KOREA                                         -11.2% 5,960,000 6,714,000
     6 DISNEY’S ANIMAL KINGDOM THEME PARK AT WALT DISNEY WORLD RESORT,             10.0% 13,750,000 12,500,000                          18 NAGASHIMA SPA LAND, KUWANA, JAPAN                                       -0.2% 5,920,000 5,930,000
       LAKE BUENA VISTA, FL, U.S.
                                                                                                                                        19 EVERLAND, GYEONGGI-DO, SOUTH KOREA                                       -7.3% 5,850,000 6,310,000
     7 EPCOT THEME PARK AT WALT DISNEY WORLD RESORT, LAKE BUENA VISTA, FL, U.S.     2.0% 12,444,000 12,200,000
                                                                                                                                        20 OCEAN PARK, HONG KONG SAR                                                0.0% 5,800,000 5,800,000
     8 SHANGHAI DISNEYLAND, SHANGHAI, CHINA                                         7.3% 11,800,000 11,000,000
                                                                                                                                        21 EUROPA PARK, RUST, GERMANY                                               0.4% 5,720,000 5,700,000
     9 DISNEY’S HOLLYWOOD STUDIOS AT WALT DISNEY WORLD RESORT,                      5.0% 11,258,000 10,722,000
       LAKE BUENA VISTA, FL, U.S.                                                                                                       22 DE EFTELING, KAATSHEUVEL, NETHERLANDS                                    4.2% 5,400,000 5,180,000

     10 CHIMELONG OCEAN KINGDOM, HENGQIN, CHINA                                    10.6% 10,830,000 9,788,000                           23 WALT DISNEY STUDIOS PARK AT DISNEYLAND PARIS, MARNE-LA-VALLEE, FRANCE    1.9% 5,298,000 5,200,000

     11 UNIVERSAL STUDIOS FLORIDA THEME PARK AT UNIVERSAL ORLANDO RESORT, FL, U.S. 5.0% 10,708,000 10,198,000                           24 TIVOLI GARDENS, COPENHAGEN, DENMARK                                      4.5% 4,850,000 4,640,000

     12 DISNEY CALIFORNIA ADVENTURE PARK AT DISNEYLAND RESORT, ANAHEIM, CA, U.S.    3.0% 9,861,000 9,574,000                            25 CHIMELONG PARADISE, GUANGZHOU, CHINA                                    11.9% 4,680,000 4,181,000
                                                                                                                                         TOP 25 TOTAL ATTENDANCE 2018                                                           251,490,000 243,887,000
                                                                                                                                         TOP 25 ATTENDANCE GROWTH 2017–18                                           3.3% 251,990,000 243,926,000
                                                                                                                                        © 2019 TEA / AECOM




                                                                                                                                        3.3%                                 252.0m                           243.9m
                                                                                                                                        Top 25 amusement/theme parks         Top 25 amusement/theme parks     Top 25 amusement/theme parks
                                                                                                                                        worldwide attendance growth          worldwide attendance 2018        worldwide attendance 2017
                                                                                                                                        2017–18

                                                                                                                           Exhibit 12
10                                                                                                 © 2019 TEA / AECOM                   © 2019 TEA / AECOM                                                                                                     11
                                                                               Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 8 of 47 Page ID
     TOP 25                                                                                                     #:35733

     AMUSEMENT/THEME PARKS
     WORLDWIDE



                                                                                                                                                                                                       DENMARK
                                                                                                                                     NETHERLANDS
                                                                                                                                              5.4m
                                                                                                                                                                                               24      4.9m                                                           SOUTH KOREA

                                                                                                                                               1 PARK
                                                                                                                                                                   22
                                                                                                                                                                                                       1 PARK                                             18    17    11.9m
                                                                                                                                                                                                                                                                      2 PARKS
                                                                                                                                                                                                       GERMANY
                                                                                                                             FRANCE                                                        21
                                                                                                                                                                                                       5.7m                         25                                               18
                                               15
                                                                                                                         15.1m                 23
                                                                                                                                                           13                                          1 PARK
                                                                                                                                                                                                                            CHINA                                                             3   JAPAN
            CALIFORNIA, U.S.
                  37.7m                                       2
                                                                                                                          2 PARKS                                                                                        27.2m      10
                                                                                                                                                                                                                                              8
                                                                                                                                                                                                                                                                                 5                52.8m
                                                                                                                                                                                                                          3 PARKS                                                                 4 PARKS
                   3 PARKS                                                                                                                                                                                                                                                                4
                                               12

                                                                                                                                                                                                                                                                     HONG KONG
                                                                                                                                                                                                                                                     20        16    12.5m
                                                                                         14                                                                                                                                                                          2 PARKS
                                                                                                              1
                                                                              11
                                                                                                                                  FLORIDA, U.S.
                                                                                                                                  78.8m
                                                                                                                                  6 PARKS
                                                                               9                                  6
                                                                                                7




     MAP KEY                                                                   GROWTH                                    Top 25 theme/amusement parks worldwide
                                                                                                                                     Top 20 water parks worldwide
                                        Circles represent size of                  10


                                                                                                                                                                                                    3.3%                                 252.0m                              243.9m
             0%–4.9%

                       5%–9.9%




                                        attendance at ranked parks at
                                        the geography indicated. Slices            5
                                 10%+
     < 0%




                                        within circles represent proportion
                                        of attendance at the geography             0
                                        from the ranked park indicated                                                                                                                              Top 25 amusement/theme parks         Top 25 amusement/theme parks        Top 25 amusement/theme parks
                                        by number. Shading indicates               -5                                                                                                               worldwide attendance growth          worldwide attendance 2018           worldwide attendance 2017
                                        attendance growth at the ranked                 2010–11     2011–12   2012–13     2013–14   2014–15    2015–16     2016–17      2017–18                     2017–18
                                        park versus all other ranked parks.              3.8%        5.2%         4.3%     4.1%      5.4%       -1.1%       4.7%         3.3%
                                                                                                                                                                                  Exhibit 12
12                                                                                                                                                       © 2019 TEA / AECOM                         © 2019 TEA / AECOM                                                                                      13
                                                   Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 9 of 47 Page ID
     TOP 20                                                                         #:35734

     WATER PARKS
     WORLDWIDE




                                                                                               ATTENDANCE


                                                                                                               ATTENDANCE




                                                                                                                                                                                                                                          ATTENDANCE


                                                                                                                                                                                                                                                          ATTENDANCE
                                                                                 % CHANGE




                                                                                                                                                                                                                           % CHANGE
     LOCATION




                                                                                                                                         LOCATION
     RANK




                                                                                                                                         RANK
     PARK




                                                                                                                                         PARK
                                                                                               2018


                                                                                                               2017




                                                                                                                                                                                                                                          2018


                                                                                                                                                                                                                                                          2017
     1 CHIMELONG WATER PARK, GUANGZHOU, CHINA                                   1.9%        2,740,000       2,690,000                    10 AQUAVENTURE WATER PARK, DUBAI, U.A.E.                                         3.5%         1,397,000       1,350,000
     2 TYPHOON LAGOON WATER PARK AT WALT DISNEY WORLD RESORT, ORLANDO, FL, U.S. 5.0%        2,271,000       2,163,000                    11 WUHU FANTAWILD WATER PARK, WUHU, CHINA                                       13.3%         1,360,000       1,200,000
     3 DISNEY’S BLIZZARD BEACH WATER PARK AT WALT DISNEY WORLD RESORT,          3.0%        2,003,000       1,945,000                    12 KAIFENG YINJI WATER PARK, KAIFENG, CHINA                                      3.8%         1,350,000       1,300,000
       ORLANDO, FL, U.S.
                                                                                                                                         13 SUNWAY LAGOON, KUALA LUMPUR, MALAYSIA                                         0.0%         1,300,000       1,300,000
     4 PARQUE AQUÁTICO THERMAS DOS LARANJAIS, OLIMPIA, BRAZIL                  -1.8%        1,971,000       2,007,000
                                                                                                                                         14 AQUAPALACE, PRAGUE, CZECH REPUBLIC                                            6.0%         1,288,000       1,215,000
     5 AQUAVENTURE ATLANTIS BAHAMAS WATERPARK, PARADISE ISLAND, BAHAMAS         0.0%        1,831,000       1,831,000
                                                                                                                                         15 OCEAN WORLD, GANGWON-DO, SOUTH KOREA                                         -5.0%         1,264,000       1,330,000
     6 VOLCANO BAY WATER THEME PARK AT UNIVERSAL ORLANDO RESORT,               15.0%        1,725,000       1,500,000
       ORLANDO, FL, U.S.                                                                                                                 16 SIAM PARK, SANTA CRUZ DE TENERIFE, SPAIN                                      0.1%        1,210,000        1,209,000

     7 AQUATICA ORLANDO, ORLANDO, FL, U.S.                                      8.5%        1,556,000 1,434,000*                         17 CARIBBEAN BAY, GYEONGGI-DO, SOUTH KOREA                                     -13.0%         1,200,000       1,380,000

     8 THERME ERDING, ERDING, GERMANY                                          13.6%        1,500,000       1,320,000                        SHENYANG ROYAL OCEAN PARK — WATER WORLD, FUSHUN, CHINA                       0.0%         1,200,000       1,200,000
     9 HOT PARK RIO QUENTE, CALDAS NOVAS, BRAZIL                               -3.2%        1,433,000       1,481,000                        TROPICAL ISLANDS, KRAUSNICK, GERMANY                                         2.7%         1,200,000       1,168,000
                                                                                                                                         20 WET 'N' WILD GOLD COAST, GOLD COAST, AUSTRALIA                               -5.1%         1,120,000       1,180,000
                                                                                                                                          TOP 20 TOTAL ATTENDANCE 2018                                                                30,919,000 30,203,000
                                                                                                                                          TOP 20 ATTENDANCE GROWTH 2017–18                                                2.5% 30,919,000 30,155,000
                                                                                                                                         © 2019 TEA / AECOM




                                                                                                                                         * Adjustment versus the figure we published in last year’s report




                                                                                                                                         2.5%                                         30.9m                          30.2m
                                                                                                                                         Top 20 water parks worldwide                 Top 20 water parks worldwide   Top 20 water parks worldwide
                                                                                                                                         attendance growth 2017–18                    attendance 2018                attendance 2017


                                                                                                                            Exhibit 12
14                                                                                                 © 2019 TEA / AECOM                    © 2019 TEA / AECOM                                                                                                            15
                                                                                 Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 10 of 47 Page ID
     TOP 20                                                                                                        #:35735

     WATER PARKS
     WORLDWIDE



                                                                                                                                                                                                                                                       17   15   SOUTH KOREA

                                                                                                                                             GERMANY                                                CZECH REPUBLIC                                               2.5m
                                                                                                                                                                                                                                                                 2 PARKS
                                                                                                                                             2.7m                17        8                 14     1.3m
                                                                7                          U.S.                                              2 PARKS                                                1 PARK
                                                                             2                                                                                                                                                          17
                                                                                           7.6m                                                                                                                        CHINA
                                                            6                              4 PARKS                   CANARY ISLANDS, SPAIN                                                                           6.7m          12
                                                                                                                                                                                                                                                   1
                                                                        3
                                                                                                               BAHAMAS
                                                                                                                                        1.2m                16                                                       4 PARKS                  11
                                                                                                                                         1 PARK                                                          10
                                                                                                 5
                                                                                                               1.8m
                                                                                                               1 PARK
                                                                                                                                                                                                          U.A.E.
                                                                                                                                                                                                          1.4m          MALAYSIA
                                                                                                                                                                                                          1 PARK         1.3m            13
                                                                                                                                                                                                                          1 PARK
                                                                                                                                       BRAZIL
                                                                                                                    9          4       3.4m
                                                                                                                                       2 PARKS


                                                                                                                                                                                                                                                                           AUSTRALIA
                                                                                                                                                                                                                                                                   20      1.1m
                                                                                                                                                                                                                                                                           1 PARK




     MAP KEY                                                                     GROWTH                                               Top 20 water parks worldwide
                                                                                                                          Top 25 theme/amusement parks worldwide
                                       Circles represent size of                  10


                                                                                                                                                                                              2.5%                                 30.9m                                30.2m
            0%–4.9%

                      5%–9.9%




                                       attendance at ranked parks at
                                       the geography indicated. Slices            5
                                10%+
     < 0%




                                       within circles represent proportion
                                       of attendance at the geography             0
                                       from the ranked park indicated                                                                                                                         Top 20 water parks worldwide         Top 20 water parks worldwide         Top 20 water parks worldwide
                                       by number. Shading indicates               -5                                                                                                          attendance growth 2017–18            attendance 2018                      attendance 2017
                                       attendance growth at the ranked                 2010–11       2011–12    2012–13    2013–14   2014–15   2015–16     2016–17    2017–18
                                       park versus all other ranked parks.              8.2%          5.4%       7.1%       2.8%      3.7%      3.6%        1.6%       2.5%
                                                                                                                                                                                Exhibit 12
16                                                                                                                                                       © 2019 TEA / AECOM                   © 2019 TEA / AECOM                                                                                       17
                                                   Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 11 of 47 Page ID
     TOP 20                                                                          #:35736

     MUSEUMS
     WORLDWIDE




                                                                                  ATTENDANCE


                                                                                                     ATTENDANCE




                                                                                                                                                                                                                   ATTENDANCE


                                                                                                                                                                                                                                   ATTENDANCE
                                                                                                     FREE/PAID




                                                                                                                                                                                                                                   FREE/PAID
                                                                    % CHANGE




                                                                                                                                                                                                    % CHANGE
     LOCATION




                                                                                                                                 LOCATION
     MUSEUM




                                                                                                                                 MUSEUM
     RANK




                                                                                                                                 RANK
                                                                                  2018


                                                                                                     2017




                                                                                                                                                                                                                   2018


                                                                                                                                                                                                                                   2017
     1 LOUVRE, PARIS, FRANCE                                     25.9% 10,200,000                8,100,000                       11 NATIONAL MUSEUM OF NATURAL HISTORY, WASHINGTON, DC, U.S.     -20.0%         4,800,000       6,000,000
     2 NATIONAL MUSEUM OF CHINA, BEIJING, CHINA                    6.8%        8,610,000         8,063,000                       12 NATIONAL GALLERY OF ART, WASHINGTON, DC, U.S.                -15.8%         4,404,000       5,232,000
     3 THE METROPOLITAN MUSEUM OF ART, NEW YORK, NY, U.S.          5.1%        7,360,000          7,000,000                      13 CHINA SCIENCE TECHNOLOGY MUSEUM, BEIJING, CHINA               10.5%         4,400,000       3,983,000
     4 VATICAN MUSEUMS, VATICAN, VATICAN CITY                      5.1%        6,756,000          6,427,000                      14 STATE HERMITAGE, ST PETERSBURG, RUSSIA                         1.8%         4,294,000       4,220,000
     5 NATIONAL AIR AND SPACE MUSEUM, WASHINGTON, DC, U.S.       -11.4%        6,200,000          7,000,000                      15 ZHEJIANG MUSEUM, HANGZHOU, CHINA                             14.4%          4,200,000       3,670,000
     6 BRITISH MUSEUM, LONDON, U.K.                                3.8%        5,869,000         5,656,000                       16 VICTORIA & ALBERT MUSEUM, LONDON, U.K.                         4.7%         3,968,000       3,790,000
     7 TATE MODERN, LONDON, U.K.                                  -1.3%        5,829,000          5,907,000                      17 REINA SOFÍA, MADRID, SPAIN                                     0.0%         3,898,000       3,897,000
     8 NATIONAL GALLERY, LONDON, U.K.                              9.7%        5,736,000          5,229,000                      18 NATIONAL PALACE MUSEUM (TAIWAN), TAIPEI, TAIWAN              -13.0%         3,860,000       4,436,000
     9 NATURAL HISTORY MUSEUM, LONDON, U.K.                       17.8%        5,226,000         4,435,000                       19 NATIONAL MUSEUM OF AMERICAN HISTORY, WASHINGTON, DC, U.S.      0.0%         3,800,000       3,800,000
     10 AMERICAN MUSEUM OF NATURAL HISTORY, NEW YORK, NY, U.S.     0.0%        5,000,000         5,000,000                       20 NANJING MUSEUM, NANJING, CHINA                                11.2%         3,670,000       3,300,000
                                                                                                                                  TOP 20 TOTAL ATTENDANCE 2018                                                 108,080,000 105,145,000
                                                                                                                                  TOP 20 ATTENDANCE GROWTH 2017–18                                0.1% 108,080,000 107,967,000
                                                                                                                                 © 2019 TEA / AECOM




                                                                                                                                 0.1%                                 108.1m                     108.0m
                                                                                                                                 Top 20 museums worldwide             Top 20 museums worldwide   Top 20 museums worldwide
                                                                                                                                 attendance growth 2017–18            attendance 2018            attendance 2017


                                                                                                                    Exhibit 12
18                                                                                             © 2019 TEA / AECOM                © 2019 TEA / AECOM                                                                                             19
                                                                                 Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 12 of 47 Page ID
     TOP 20                                                                                                        #:35737

     MUSEUMS
     WORLDWIDE

                                                                                                                 U.K.                16         6

                                                                                                          26.6m               9
                                                                                                          5 MUSEUMS                                 7
                                                                                                                                      8                                                   RUSSIA
                                                                                                                                                                                14        4.3m
                                                                                                                                                                                          1 MUSEUM
                                                                                                                        FRANCE

                                                              19        3                                       10.2m                       1
                                                                                                                                                                                             VATICAN CITY
                                                                                                                                                                                                                      20
                                                       12                             U.S.                       1 MUSEUM                                                            4
                                                                                                                                                                                             6.8m                                     CHINA
                                                                                                                                                                                                                                      20.9m
                                                                                      31.6m                                                                        17                        1 MUSEUM                15
                                                                                                                                                                                                                                2
                                                                                                                                                                                                                                      4 MUSEUMS
                                                        11                   5        6 MUSEUMS                                                                                                                            13
                                                                   10
                                                                                                                                                            SPAIN                                                                                 TAIWAN
                                                                                                                                                         3.9m                                                                             18      3.9m
                                                                                                                                                        1 MUSEUM                                                                                  1 MUSEUM




     MAP KEY                                                                     GROWTH                                       Top 20 museums worldwide

                                       Circles represent size of                 10


                                                                                                                                                                                         0.1%                              108.1m                            108.0m
            0%–4.9%

                      5%–9.9%




                                       attendance at ranked parks at
                                       the geography indicated. Slices            5
                                10%+
     < 0%




                                       within circles represent proportion
                                       of attendance at the geography             0
                                       from the ranked museum                                                                                                                            Top 20 museums worldwide          Top 20 museums worldwide          Top 20 museums worldwide
                                       indicated by number. Shading              -5                                                                                                      attendance growth 2017–18         attendance 2018                   attendance 2017
                                       indicates attendance growth at                 2012–13   2013–14       2014–15      2015–16        2016–17        2017–18
                                       the ranked museum versus all                    7.2%       1.6%        -0.7%         1.2%           0.2%           0.1%
                                                                                                                                                                        Exhibit 12
                                       other ranked museums.

20                                                                                                                                          © 2019 TEA / AECOM                           © 2019 TEA / AECOM                                                                             21
                                         Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 13 of 47 PageTheme
                                                                                                                    ID   parks
THE AMERICAS        4.0%
                    Top 20 amusement/
                                                                           #:35738
                                                                                                                   BIG GROWTH IS
                    theme parks North
                    America attendance                                                                             IP-DRIVEN
                    growth 2017–18
                                                                                                                   Attendance at the Top 20 North

                    157.5m                                                                                         American Theme Parks grew by
                                                                                                                   4% overall in 2018, a substantial
                    Top 20 amusement/                                                                              increase for this mature market,
                    theme parks North
                    America attendance
                                                                                                                   representing growth of 6.1 million
                    2018                                                                                           visits. This was notably higher
                                                                                                                   than the previous two years’

                    151.4m                                                                                         increases (2.3% in 2017 and 1.2%
                                                                                                                   in 2016).
                    Top 20 amusement/                                                                              —
                    theme parks North
                    America attendance                                                                             The increase of more than 6 million
                    2017
                                                                                                                   visits at North American parks was led
                                                                                                                   by growth among top operators Disney,
                                                                                                                   Universal and SeaWorld, with particularly
                                                                                                                   good performance from Disney’s
                                                                                                                   Animal Kingdom, SeaWorld Orlando and
                                                                                                                   SeaWorld San Diego, Disney’s Hollywood
                                                                                                                   Studios, and Universal Studios in Florida.
                                                                                                                   The Six Flags chain also showed increases
                                                                                                                   for 2018, largely driven by the acquisition
                                                                                                                   of five new parks bringing about 2 million
                                                                                                                   in additional attendance.

                                                                                                                   The biggest growth is IP-driven. Innovative
                                                                                                                   experiences, rides and programming are
                                                                                                                   also important drivers. The big players are
     BRIAN SANDS                                                                                                   in a position to command the big IP. They
                                                                                                                   have full awareness to the power of these
     Vice President / Director –                                                                                   franchises and to what good, creative
     Economics, Americas                                                                                           use of IP in a storytelling environment —
     —                                                                                                             made immersive with state-of-the-art
                                                                                                                   technology — enables them to do.




     KATHLEEN LACLAIR
     Associate Principal –
                                          16.0%
                                          SeaWorld Orlando, FL,
     Economics, Americas                  U.S., attendance growth                                                                       SeaWorld Orlando, FL, U.S.
     —                                    2017–18                                                                                            © SeaWorld Orlando
                                                                          Exhibit 12
22                                                                                                                                                                   23
                                               Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 14 of 47 Page ID
     Disney and Universal                          Looking ahead, we can expect that next
                                                                                          #:35739
     For the biggest operators, even a modest        year’s numbers will likely show massive                                                                                 9.1m
     year-over-year increase represents a lot of     attendance impact for Disney in North                                                                        Universal Studios
     visitation, as evidenced by what our charts     America, from the 2019 openings of Star                                                                   Hollywood, Universal
     show for Disney and Universal parks in          Wars: Galaxy’s Edge at Disneyland in                                                                              City, CA, U.S.,
                                                                                                                                                                   attendance 2018
     Florida and California.                         May and at Walt Disney World in August.
                                                     Attendance at Disney’s Typhoon Lagoon
     Speaking of big IPs, since first bringing the   and Blizzard Beach water parks bounced
     Avatar IP to life on the theme park platform    back in 2018 after a decline in 2017
     in May 2017 at Disney’s Animal Kingdom          attributed to poor weather — these water
     (Orlando), Pandora — The World of Avatar        parks continue to be the most visited in
     continued to be a strong attendance driver      North America.
     in 2018. Toy Story Land, the latest iteration
     of which opened at Disney’s Hollywood           Universal Studios parks in North America
     Studios in June 2018, was another driver.       earned modest attendance increases
     The Toy Story franchise continues to            overall in 2018, with the biggest growth at
     capture a new generation of children every      Volcano Bay, Universal’s new water theme
     time a new movie comes out while older          park, open since May 2017 and recipient of
     fans stay fans.                                 a TEA Thea Award in 2019.




                                                                                     18.7m                      Kung Fu Panda, Universal Studios
                                                                               Disneyland Park,                 Hollywood, Universal City, CA, U.S.
                                                                              Anaheim, CA, U.S.,                © Universal Studios Hollywood
                                                                               attendance 2018




                                                                                                                In Orlando, Universal is continuing to
                                                                                                                build, having acquired new real estate
                                                                                                                and with a new gate, new land, and
                                                                                                                Nintendo theming among the coming
                                                                                                                developments at Universal Studios Florida
                                                                                                                as the area rebounds from tourism lost
                                                                                                                due to hurricanes in 2017. In Universal
                                                                                                                City, California, attendance growth at
     XX.X%                                                                                                      Universal Studios Hollywood was about 1%,
                                                                                                                attributable to overall growth of the market
     Park Name, Location,
     attendance growth                                                                                          supported by reinvestment such as the
     2017–18
        Pixar Play Parade, Disneyland Park,
                                                                                                                park’s new Kung Fu Panda attraction.
        Disneyland Resort, Anaheim, CA, U.S.
        ©Name,
     Park Joshua  Sudock/Disneyland Resort
                 Location
     © Copyright
                                                                                                   Exhibit 12
24                                                                                                                                                                                       25
                                             Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 15 of 47 Page ID
     SeaWorld                                    SeaWorld’s good performance is
                                                                                #:35740   This trend has enabled the high levels
     SeaWorld parks had been moving               creditable to investments in new rides and                   of investment we’re now seeing and will
     down our charts for several years but        programming and leveraging the Sesame                        continue to see as operators mine the
     2018 attendance numbers show a nice          Street IP, in addition to working actively to                riches of their IP and creatives explore the   THERE WILL BE MORE, GREAT
     comeback with room for more regrowth.        change the conversation about the parks                      possibilities of available technology. There   AND GAME-CHANGING, NEW OUT-
     Globally — referencing our Top 10 Theme      — internally and externally — and making                     will be more, great and game-changing, new
     Park Groups Worldwide chart — SeaWorld       other positive changes.                                      out-of-home guest experiences coming our
                                                                                                                                                              OF-HOME GUEST EXPERIENCES
     2018 attendance ranks below that of                                                                       way. The big parks have the resources to       COMING OUR WAY. THE BIG PARKS
     North American regional chains Six Flags     Staying competitive: IP, immersion                           create and deliver experiences people can’t    HAVE THE RESOURCES TO CREATE
     and Cedar Fair, but more change is in the    and expansion                                                get at home. And it’s important to note that   AND DELIVER EXPERIENCES
     wind as SeaWorld starts to become an         The level of immersion that our industry                     immersive environments aren’t just about
     international brand.                         is now able to deliver is other-worldly,                     what you do — they’re also elaborate photo
                                                                                                                                                              PEOPLE CAN’T GET AT HOME.
                                                  thanks to digital technology. The past few                   backdrops, providing guests with settings
     The 2018 SeaWorld Parks attendance           years have seen Universal and Disney                         that facilitate their online personae.
     figures recoup the previous year’s decline   each roll out unique, super-rich IP-based
     and surpass it, helped by significant        environments, in the form of the Harry                       That said, everyone is paying attention to     Or will regional parks note the Meow Wolf
     increases at SeaWorld Orlando and            Potter worlds (Universal) and Avatar realm                   the dramatic growth of the video games         model and bring in the local art collective
     SeaWorld San Diego as well as a modest       (Disney), whose tremendous success has                       industry along with the rise of competitive    instead? We’ve seen that happen recently
     increase at Busch Gardens Tampa.             reset the entire industry. Looking forward,                  video gaming/esports as an industry, and       at Elitch Gardens and spark a lot of interest
                                                  Disney’s soon-to-open Star Wars: Galaxy’s                    the power of both. Fortnite is a compelling    on social media and mainstream media.
                                                  Edge lands are expected to take things to a                  example of a gaming platform that’s also a     Emphasizing the flavor of one’s particular
                                                  whole new level of immersion.                                social platform. But parks have the ability    region can be a powerful differentiator, and
                                                                                                               to deliver shared, real-world immersive        North American regional parks could do
                                                                                                               experiences with broad appeal, and are         well to take a page from European parks’
                                                                                                               collaborating with IP owners to leverage       success on that front.
                                                                                                               multi-channel marketing.
                                                                   SeaWorld San Diego, CA, U.S.
                                                                                                                                                              Expansion, hospitality and season passes
       20.1%                                                            © SeaWorld San Diego
                                                                                                               Regionality                                    are all methods of increasing attendance.
       SeaWorld San Diego,                                                                                     For smaller parks to also serve up magically   Adding a second gate and adding hotels
       CA, U.S., attendance                                                                                    immersive experiences is more within reach     transform a park into a resort and a day
       growth 2017–18                                                                                          than it was 20 years ago — or even five        trip into a longer stay. The recent Six Flags
                                                                                                               years ago—because of the accessibility         acquisitions have been part of a strategy to
                                                                                                               of technology. The big question is, what       add existing water parks located near the
                                                                                                               IPs will they have access to? However, we      chain’s existing theme parks. Giving guests
                                                                                                               do see operators other than Disney and         the option to buy a multi-park pass that lets
                                                                                                               Universal working with the IP model: Cedar     them enjoy two different experiences in the
                                                                                                               Fair and Snoopy (Peanuts), SeaWorld and        same metro area encourages the overnight
                                                                                                               Sesame Street, Six Flags and DC Comics.        stay and gives people more things to do.
                                                                                                               The challenges to do so include making
                                                                                                               licensing arrangements with the IP holder,
                                                                                                               which can be costly, and all the subsequent
                                                                                                               steps of creating the built environment and
                                                                                                               experience that are true to the IP.




                                                                                                  Exhibit 12
26                                                                                                                                                                                                            27
                                              Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 16 of 47 Page ID
     LATIN AMERICA                                Along the coast near Cancun, Mexico’s
                                                    Grupo Xcaret is one for all regional
                                                                                        #:35741                         Water parks

     AND MEXICO — A                                 operators to watch and learn from, as
                                                    it has continued to grow its signature
                                                                                                                                                                  NORTH AMERICA:
                                                                                                                  SUCCESS COMES FROM
     LOCALIZED FOCUS                                innovative offerings and attendance,
                                                    year over year. In terms of sophisticated,
                                                                                                                  UNDERSTANDING THOSE                             BETTER WEATHER AND
     The top theme parks in Latin America
                                                    regional authenticity and consistency
                                                    this operator is outstanding, knowing
                                                                                                                  MARKETS AND SERVING
                                                                                                                  THEM WITH UNIQUE,
                                                                                                                                                                  BETTER NUMBERS
     enjoyed aggregate attendance growth of         and serving local and residential tourist
     more than 4%, which is excellent. As with      markets, in naturalistic settings with water
                                                                                                                  TAILORED EXPERIENCES                            It’s heartening to see that the 2018 water
     North America, this growth is partly due to    features and historical and geological                        THAT PLAY TO THE REGION’S                       park attendance numbers show recovery
     recovery from the prior year’s bad weather     elements. Each is within driving distance of                  UNIQUE CHARACTER.                               and then some from the weather-related dip
     (the numbers were down by 2% in 2017),         the others,and offered on a standalone or                                                                     of the previous year. The top North American
     and partly a testament to the benefits         package basis. Each is a unique, picturesque                                                                  water parks showed attendance growth of
     of reinvesting and season extension. An        park or experience with its own identity                      In the Mexico City area, Six Flags México and   nearly 6% for 2018. Some parks benefited
     unfortunate exception is Hopi Hari, which      and mix of activities, including cultural                     La Feria de Chapultepec both prosper by         from substantial increases, reflecting new
     in the past held a high ranking but recently   programs, historic components, underwater                     making the most of serving residential and      attractions as well as recovery from the
     spiraled into bankruptcy and slipped off the   cave swimming, luxurious dining on a lake,                    regional markets with earmarks of regional      previous year’s weather including Zoombezi
     list of top theme parks in Latin America.      swimming with dolphins and more. Two                          culture that look and feel authentic.           Bay (Powell, OH), Typhoon Texas, Adventure
                                                    hotels are now part of the Xcaret mix, located                                                                Island in Tampa and Splish Splash (Calverton,
     Parks in these regions cater primarily to      adjacent to Parque Xcaret, pushing its                        In Bogota, Salitre Mágico extends its           NY). Reinvestment helped in addition to
     residents and domestic tourists. Success       attendance up by a remarkable 25%. This                       calendar with the Festival of Terror, a scare   better weather: Typhoon Texas added three
     comes from understanding those markets         exemplifies regionally tailored, multi-gate,                  experience featuring sinister clowns.           new pools and Splish Splash added two new
     and serving them with unique, tailored         multi-day destination resort development at                   Outside Bogota, Parque del Café is themed       rides. Disney’s Orlando water parks Typhoon
     experiences that play to the region’s          its best.                                                     on coffee. Fantasilandia has extended its       Lagoon and Blizzard Beach retained their
     unique character.                                                                                            operating season.                               positions at the top.




                                                                                                                    7.9%
                                                                                                                    Typhoon Texas
                                                                                                                    Waterpark, Katy,
                                                                                                                    TX, U.S., attendance
                                                                                                                    growth 2017–18




        6.4%
        Parque del Café,
        Quindio, Colombia,
        attendance growth                                    Parque del Café, Quindio, Colombia                      Typhoon Texas Waterpark, Katy, Texas, U.S.
        2017–18                                                                © Parque del Café                     © Typhoon Texas


                                                                                                     Exhibit 12
28                                                                                                                                                                                                                29
                                              Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 17 of 47 Page ID
     Universal’s Volcano Bay, a unique
                                                                                #:35742
                                                                                                                                                     Zoombezi Bay, Powell, OH, U.S.
     newcomer settling into its market, drew
     excellent attendance, up 15% versus its                                                                      13.5%                 © Grahm S. Jones, Columbus Zoo and Aquarium

     first year. As a separate-gate offering,       SUCCESS COMES WHEN OPERATORS                                  Zoombezi Bay,
     Volcano Bay is a valuable addition to                                                                        Powell, OH, U.S.,
     Universal’s continued expansion and            HAVE A CLEAR SENSE OF THEIR                                   attendance growth
     diversification of its Orlando property as a   MARKETS AND HOW TO SERVE THEM                                 2017–18

     destination resort.                            WITH GOOD OPERATIONS AND, OF
     Under the SeaWorld umbrella, Aquatica
                                                    COURSE, SMART REINVESTMENT
     in Orlando bounced back with visitation
     growth of about 125,000. Recently
     repositioned as a second gate to SeaWorld
     San Antonio, the Aquatica park in that city
     also did well in 2018.


     LATIN AMERICA: NEW                             In São Pedro, Thermas Water Park has
                                                    shown significant attendance growth for
     TRENDS AND PLAYERS                             the past two years (more than 18% in 2017
                                                    and more than 22% in 2018). The park                                                                      Chongqing Happy Valley
     The top water parks in Latin America had       added nearly 500 rooms with its new hotel/                                                                               © OCT
     essentially flat attendance in 2018, with      vacation club property that opened in late
     up and down fluctuations and some parks        2017 and has further strengthened its
     making their first appearance on the list.     position through reinvestment and growing
                                                    its market via strategic alliances with
     In Olimpia, Brazil, Parque Aquático –          national tourism agencies.
     Thermas dos Laranjais attendance
     numbers were down by nearly 2% for 2018.       Wet ‘n Wild São Paolo posted a modest                         0.5m
     The park maintained its first-place position   increase of about 5%. This water park, which                  Hot Beach, Olimpia,
     on our list of the Top 10 Water Parks in       serves the same market as did Hopi Hari                       Brazil, attendance
     Latin America and is in fourth place on        before the latter collapsed, reinvested with a                2018
     our list of Top 20 Water Parks Worldwide;      new ride and new drop slide. Numbers were
     however, it faces new competition from         relatively flat for Piscilago (Bogota), Parque
     nearby Hot Beach, which recently zoomed        Acuático Xocomil (Guatemala) and El Rollo
     onto the scene and has changed the local       Parque Acuatico (Mexico).
     landscape. Parque Aquático – Thermas dos
     Laranjais — a massive, busy property —         Ups and downs in the water park sector
     has enjoyed a large market share for many      generally can be traced to weather,
     years with its low- to mid-priced offerings    economic and/or political situations,
     targeted to guests who primarily visit by      reinvestment or lack thereof, and
     automobile from São Paulo. Hot Beach           challenges from the competition. Success
     has differentiated itself and shown there’s    comes when operators have a clear sense
     a market among upper-middle-class air          of their markets and how to serve them
     travelers, who also avail themselves of the    with good operations and, of course,
     park’s integrated hotels, also higher-end      smart reinvestment.
     than Thermas’ adjoining hotel towers.
                                                                                                                                                         Hot Beach, Olimpia, Brazil
                                                                                                                                                                       © Hot Beach


                                                                                                     Exhibit 12
30                                                                                                                                                                                     31
                                                                                Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 18 of 47 Page ID
     TOP 20                                                                                                       #:35743

     AMUSEMENT/THEME PARKS




                                                                                                                                                                                                                                                                                                 ATTENDANCE


                                                                                                                                                                                                                                                                                                                    ATTENDANCE
     NORTH AMERICA




                                                                                                                                                                                                                                                                                      % CHANGE
                                                                                                                                                                                               LOCATION
                                                                                                                                                                                               RANK
                                                                                                                                                                                               PARK




                                                                                                                                                                                                                                                                                                 2018


                                                                                                                                                                                                                                                                                                                    2017
                                                                                                                                                                                               1 MAGIC KINGDOM THEME PARK AT WALT DISNEY WORLD RESORT, LAKE BUENA VISTA, FL, U.S.    2.0% 20,859,000 20,450,000
                                                                                                                                                                                               2 DISNEYLAND PARK AT DISNEYLAND RESORT, ANAHEIM, CA, U.S.                             2.0% 18,666,000 18,300,000
                                                                                                                                                                                               3 DISNEY’S  ANIMAL KINGDOM THEME PARK AT WALT DISNEY WORLD RESORT,                   10.0% 13,750,000 12,500,000
                                                                                                                                                                                                  LAKE BUENA VISTA, FL, U.S.
                                                                                                                                                                                               4 EPCOT THEME PARK AT WALT DISNEY WORLD RESORT, LAKE BUENA VISTA, FL, U.S.            2.0% 12,444,000 12,200,000
                                                                                                                                                                                               5 DISNEY’S HOLLYWOOD STUDIOS AT WALT DISNEY WORLD RESORT,                             5.0% 11,258,000 10,722,000
                                                                                                                                                                                                  LAKE BUENA VISTA, FL, U.S.
                                                                                                                                                                                               6 UNIVERSAL STUDIOS FLORIDA THEME PARK AT UNIVERSAL ORLANDO RESORT, FL, U.S.          5.0% 10,708,000 10,198,000
                                                                          ONTARIO, CANADA                                                                                                      7 DISNEY CALIFORNIA ADVENTURE PARK AT DISNEYLAND RESORT, ANAHEIM, CA, U.S.            3.0% 9,861,000 9,574,000
                                                                                 3.8m                   13                                                                                     8 UNIVERSAL’S ISLANDS OF ADVENTURE THEME PARK AT UNIVERSAL                            2.5% 9,788,000 9,549,000
                                                                                  1 PARK                                                                                                          ORLANDO RESORT, FL, U.S.
                                       MIDWEST U.S.        20                                                                                                                                  9 UNIVERSAL STUDIOS HOLLYWOOD, UNIVERSAL CITY, CA, U.S.                               1.0%   9,147,000            9,056,000
                                        10.3m                  17
                                                                    15
                                                                                                                                              NORTHEAST U.S.                                   10 SEAWORLD ORLANDO, ORLANDO, FL, U.S.                                               16.0%   4,594,000            3,962,000
                                         3 PARKS                                                                             19       18      6.8m                                             11 BUSCH GARDENS TAMPA BAY, TAMPA, FL, U.S.                                           4.5%   4,139,000            3,961,000
                                                                                                                                              2 PARKS
                                                                                                                                                                                               12 KNOTT'S BERRY FARM, BUENA PARK, CA, U.S.                                           2.0%   4,115,000            4,034,000
                                                                                                                                                                                               13 CANADA'S WONDERLAND, MAPLE, ONTARIO, CANADA                                        1.0%   3,798,000            3,760,000
                                                                                                                                                                                               14 SEAWORLD SAN DIEGO, SAN DIEGO, CA, U.S.                                           20.1%   3,723,000            3,100,000
                                                                                                                                                                                               15 CEDAR POINT, SANDUSKY, OH, U.S.                                                    2.0%   3,676,000            3,604,000
                                                   14 16
      CALIFORNIA, U.S.                    12                                                                                                                                                   16 SIX FLAGS MAGIC MOUNTAIN, VALENCIA, CA, U.S.                                       2.6%   3,592,000          3,500,000*
                                                                    2                               10 11               1
              49.1m                                                                  8
                                                                                                                                              FLORIDA, U.S.
                                                                                                                                                                                               17 KINGS ISLAND, KINGS ISLAND, OH, U.S.                                               0.5%   3,486,000            3,469,000
               6 PARKS
                                               9                                                                                                                                               18 SIX FLAGS GREAT ADVENTURE, JACKSON, NJ, U.S.                                       0.0%   3,400,000          3,400,000*
                                                           7
                                                                                     6
                                                                                                                                              87.5m                                            19 HERSHEYPARK, HERSHEY, PA, U.S.                                                     2.0%   3,367,000            3,301,000
                                                                                                                                              8 PARKS
                                                                                                                              3                                                                20 SIX FLAGS GREAT AMERICA, GURNEE, IL, U.S.                                          0.0%   3,107,000           3,107,000*
                                                                                                5             4
                                                                                                                                                                                                TOP 20 TOTAL ATTENDANCE 2018                                                              157,478,000         151,747,000
                                                                                                                                                                                                TOP 20 ATTENDANCE GROWTH 2017–18                                                     4.0% 157,478,000         151,380,000
                                                                                                                                                                                               © 2019 TEA / AECOM

                                                                                                                                                                                               * Adjustment versus the figure we published in last year’s report


     KEY                                                                        GROWTH                                                        Top 20 parks North America
                                                                                                                                                  Top 25 parks worldwide
                                          Circles represent size of             10


                                                                                                                                                                                               4.0%                                         157.5m                         151.4m
            0%–4.9%

                      5%–9.9%




                                          attendance at ranked parks at
                                          the geography indicated. Slices        5
                                10%+
     < 0%




                                          within circles represent proportion
                                          of attendance at the geography         0
                                          from the ranked park indicated                                                                                                                       Top 20 amusement/theme                       Top 20 amusement/theme         Top 20 amusement/theme
                                          by number. Shading indicates          -5                                                                                                             parks North America                          parks North America            parks North America
                                          attendance growth at the ranked            2010–11        2011–12   2012–13       2013–14   2014–15     2015–16     2016–17   2017–18                attendance growth 2017–18                    attendance 2018                attendance 2017
                                          park versus all other ranked parks.
                                                                                         2.9%        3.6%      2.7%          2.2%      5.9%        1.2%        2.3%      4.0%
                                                                                                                                                                                  Exhibit 12
32                                                                                                                                                          © 2019 TEA / AECOM                 © 2019 TEA / AECOM                                                                                                                33
                                                                             Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 19 of 47 Page ID
     TOP 10                                                                                                    #:35744

     AMUSEMENT/THEME PARKS




                                                                                                                                                                                                                                                                                     ATTENDANCE


                                                                                                                                                                                                                                                                                                  ATTENDANCE
     LATIN AMERICA




                                                                                                                                                                                                                                                                          % CHANGE
                                                                                                                                                                                        LOCATION
                                                                                                                                                                                        RANK
                                                                                                                                                                                        PARK




                                                                                                                                                                                                                                                                                     2018


                                                                                                                                                                                                                                                                                                  2017
                                                                                                                                                                                        1 SIX FLAGS MÉXICO, MEXICO CITY, MEXICO                                          2.0%  2,789,000 2,734,000*
                                                                                                                                                                                        2 BETO CARRERO WORLD, SANTA CATARINA, BRAZIL                                     3.7%  2,200,000 2,122,000
                                                                                                                                                                                        3 PARQUE XCARET, CANCUN, MEXICO                                                 25.2%  1,885,000 1,505,000
                                   MEXICO         6
                                7.5m          4
                                                      3
                                                          1                                                                                                                             4 LA FERIA DE CHAPULTEPEC, MEXICO CITY, MEXICO
                                                                                                                                                                                        5 MUNDO PETAPA, GUATEMALA CITY, GUATEMALA
                                                                                                                                                                                                                                                                         0.1%
                                                                                                                                                                                                                                                                        -1.0%
                                                                                                                                                                                                                                                                               1,593,000 1,591,000
                                                                                                                                                                                                                                                                               1,226,000 1,239,000
                                4 PARKS
                                                                                                                                                                                        6 PARQUE PLAZA SÉSAMO, MONTERREY, MEXICO                                        -1.0%  1,185,000 1,197,000
                                             GUATEMALA
                                                                                                                                                                                        7 PARQUE MUNDO AVENTURA, BOGOTÁ, COLOMBIA                                        0.4%  1,158,000 1,153,000
                                                  1.2m        5                                   COLOMBIA
                                                   1 PARK
                                                                                    10 7
                                                                                     9            3.1m                                                                                  8 FANTASIALANDIA, SANTIAGO, CHILE
                                                                                                                                                                                        9 PARQUE DEL CAFÉ, QUINDIO, COLOMBIA
                                                                                                                                                                                                                                                                         4.8%
                                                                                                                                                                                                                                                                         6.4%
                                                                                                                                                                                                                                                                               1,100,000 1,050,000
                                                                                                                                                                                                                                                                               1,028,000     966,000
                                                                                                  3 PARKS
                                                                                                                                                                                        10 SALITRE MÁGICO, BOGOTÁ, COLOMBIA                                             18.4%    900,000     760,000
                                                                                                                                                                                         TOP 10 TOTAL ATTENDANCE 2018                                                         15,064,000 14,317,000
                                                                                                                                                                                         TOP 10 ATTENDANCE GROWTH 2017–18                                                4.2% 15,064,000 14,461,000
                                                                                                                                                                                        © 2019 TEA / AECOM




                                                                                                                                           BRAZIL

                                                                                CHILE
                                                                                                                                   2
                                                                                                                                           2.2m
                                                                                                                                           1 PARK
                                                                             1.1m             8
                                                                              1 PARK




                                                                                                                                                                                        * Adjustment versus the figure we published in last year’s report


     KEY                                                                      GROWTH                                                    Top 10 parks Latin America
                                                                                                                                           Top 25 parks worldwide
                                                                               10
                                       Circles represent size of

                                                                                                                                                                                        4.2%                                         15.1m                           14.5m
            0%–4.9%

                      5%–9.9%




                                       attendance at ranked parks at
                                       the geography indicated. Slices         5
                                10%+
     < 0%




                                       within circles represent proportion
                                       of attendance at the geography          0
                                       from the ranked park indicated
                                                                                                                                                                                        Top 10 amusement/theme                       Top 10 amusement/theme parks    Top 10 amusement/theme parks
                                       by number. Shading indicates            -5                                                                                                       parks Latin America attendance               Latin America attendance 2018   Latin America attendance 2017
                                       attendance growth at the ranked              2010–11       2011–12   2012–13   2013–14   2014–15    2015–16     2016–17   2017–18                growth 2017–18
                                       park versus all other ranked parks.
                                                                                     0.7%          2.6%      3.8%      6.0%      1.0%       0.7%       -2.2%      4.2%
                                                                                                                                                                           Exhibit 12
34                                                                                                                                                   © 2019 TEA / AECOM                 © 2019 TEA / AECOM                                                                                                     35
                                                                                     Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 20 of 47 Page ID
     TOP 20                                                                                                            #:35745

     WATER PARKS




                                                                                                                                                                                                                                                                                                    ATTENDANCE


                                                                                                                                                                                                                                                                                                                    ATTENDANCE
     NORTH AMERICA




                                                                                                                                                                                                                                                                                     % CHANGE
                                                                                                                                                                                                     LOCATION
                                                                                                                                                                                                     RANK
                                                                                                                                                                                                     PARK




                                                                                                                                                                                                                                                                                                    2018


                                                                                                                                                                                                                                                                                                                    2017
                                                                                                                                                                                                     1 TYPHOON LAGOON WATER PARK AT WALT DISNEY WORLD RESORT, ORLANDO, FL, U.S.     5.0%        2,271,000        2,163,000
                                                                                                                                                                                                     2 DISNEY’S BLIZZARD BEACH WATER PARK AT WALT DISNEY WORLD RESORT,              3.0%        2,003,000        1,945,000
                                                                                                                                                                                                       ORLANDO, FL, U.S.
                                                                                                                                                                                                     3 VOLCANO BAY WATER THEME PARK AT UNIVERSAL ORLANDO RESORT, ORLANDO, FL, U.S. 15.0%        1,725,000        1,500,000
                                                                                                                                                                                                     4 AQUATICA ORLANDO, ORLANDO, FL, U.S.                                          8.5%        1,556,000 1,434,000*
                                                                                                                                                                                                     5 SCHLITTERBAHN WATER PARK AND RESORT NEW BRAUNFELS, NEW BRAUNFELS, TX, U.S. 1.0%          1,016,000        1,006,000
                                                                                                                                                                                                     6 WATER COUNTRY USA, WILLIAMSBURG, VA, U.S.                                    2.5%          729,000         711,000
                                                                                                                                                                                                     7 ADVENTURE ISLAND, TAMPA, FL, U.S.                                            6.0%          669,000         631,000
                                                                                                                                                                                                     8 AQUATICA SAN ANTONIO, SAN ANTONIO, TX, U.S.                                  3.2%          645,000         625,000
                                                                                                                                    NORTHEAST U.S.
                                                                                                              16
                                                          MIDWEST U.S.                                          13
                                                                                                                         10
                                                                                                                                    1.5m                                                             9 SCHLITTERBAHN WATERPARK GALVESTON, GALVESTON, TX, U.S.                       2.6%          559,000         545,000
                                                                                                                                    3 PARKS                                                          10 SPLISH SPASH, CALVERTON, NY, U.S.                                           5.1%          539,000         513,000
                                                                   0.9m      18 15
                                                                                                                                                                                                     11 SIX FLAGS HURRICANE HARBOR ARLINGTON, ARLINGTON, TX, U.S.                   0.0%          533,000         533,000
                                                                   2 PARKS                                                                      SOUTHERN U.S.
                      CALIFORNIA, U.S.                                                                                         20
                                 0.4m                19                                                                       16
                                                                                                                                    12
                                                                                                                                         6
                                                                                                                                                2.1m                                                 12 SIX FLAGS WHITE WATER ATLANTA, MARIETTA, GA, U.S.                          -5.0%          531,000         559,000
                                  1 PARK                                                                                                        4 PARKS                                              13 SIX FLAGS HURRICANE HARBOR NEW JERSEY, JACKSON, NJ, U.S.                    0.0%          475,000        475,000*
                                       TEXAS, U.S.             14
                                                                       5                                                                                                                             14 TYPHOON TEXAS WATERPARK, KATY, TX, U.S.                                     7.9%          451,000         418,000
                                        3.2m              11
                                                               9      8
                                                                                                                                                                                                     15 ZOOMBEZI BAY, POWELL, OH, U.S.                                             13.5%          438,000         386,000
                                        5 PARKS                                                        7
                                                                                              4                      1                FLORIDA, U.S.                                                  16 CAMELBEACH MOUNTAIN WATERPARK, TANNERSVILLE, PA, U.S.                       3.1%          437,000         424,000
                                                                                                                                      8.2m                                                               DOLLYWOOD’S SPLASH COUNTRY WATER ADVENTURE PARK, PIGEON FORGE, TN, U.S. 3.1%             437,000         424,000
                                                                                                                                      5 PARKS                                                        18 CEDAR POINT SHORES WATERPARK, SANDUSKY, OH, U.S.                            1.9%          420,000         412,000
                                                                                                  3                2
                                                                                                                                                                                                     19 KNOTT’S SOAK CITY WATER PARK, BUENA PARK, CA, U.S.                          1.5%          405,000         399,000
                                                                                                                                                                                                     20 WET 'N WILD EMERALD POINTE, GREENSBORO, NC, U.S.                            0.0%          398,000         398,000
                                                                                                                                                                                                      TOP 20 TOTAL ATTENDANCE 2018                                                              16,237,000 15,501,000
                                                                                                                                                                                                      TOP 20 ATTENDANCE GROWTH 2017–18                                              5.8% 16,237,000 15,346,000
                                                                                                                                                                                                     © 2019 TEA / AECOM

                                                                                                                                                                                                     * Adjustment versus the figure we published in last year’s report


     KEY                                                                             GROWTH                                                   Top 20 water parks North America
                                                                                                                                                  Top 20 water parks worldwide
                                          Circles represent size of                  10


                                                                                                                                                                                                     5.8%                                         16.2m                       15.3m
            0%–4.9%

                      5%–9.9%




                                          attendance at ranked parks at
                                          the geography indicated. Slices             5
                                10%+
     < 0%




                                          within circles represent proportion
                                          of attendance at the geography              0
                                          from the ranked park indicated                                                                                                                             Top 20 water parks North                     Top 20 water parks North    Top 20 water parks North
                                          by number. Shading indicates               -5                                                                                                              America attendance growth                    America attendance 2018     America attendance 2017
                                          attendance growth at the ranked                 2010–11     2011–12        2012–13        2013–14   2014–15   2015–16     2016–17   2017–18                2017–18
                                          park versus all other ranked parks.
                                                                                           0.1%        2.2%            -2.3%         1.6%      4.3%     -0.7%       -2.9%      5.8%
                                                                                                                                                                                        Exhibit 12
36                                                                                                                                                                © 2019 TEA / AECOM                 © 2019 TEA / AECOM                                                                                                          37
                                                                                Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 21 of 47 Page ID
     TOP 10                                                                                                       #:35746

     WATER PARKS




                                                                                                                                                                                                                                                                            ATTENDANCE


                                                                                                                                                                                                                                                                                            ATTENDANCE
     LATIN AMERICA




                                                                                                                                                                                                                                                              % CHANGE
                                                                                                                                                                                  LOCATION
                                                                                                                                                                                  RANK
                                                                                                                                                                                  PARK




                                                                                                                                                                                                                                                                            2018


                                                                                                                                                                                                                                                                                            2017
                                                                                                           BAHAMAS                                                                1 PARQUE AQUÁTICO THERMAS DOS LARANJAIS, OLIMPIA, BRAZIL                  -1.8%        1,971,000       2,007,000
                                                                                               2           1.8m                                                                   2 AQUAVENTURE ATLANTIS BAHAMAS WATERPARK, PARADISE ISLAND, BAHAMAS         0.0%        1,831,000       1,831,000
                                                                                                           1 PARK
                                       MEXICO                                                                                                                                     3 HOT PARK RIO QUENTE, CALDAS NOVAS, BRAZIL                               -3.2%        1,433,000       1,481,000
                                0.5m                7
                                                                                                                                                                                  4 PISCILAGO, GIRARDOT (BOGOTÁ), COLOMBIA                                   0.1%         990,000         989,000
                                 1 PARK
                                                                                                                                                                                  5 BEACH PARK, AQUIRAZ, BRAZIL                                             -7.6%         950,000        1,028,000
                      GUATEMALA
                                                                                                                                                                                  6 PARQUE ACUÁTICO XOCOMIL, SAN MARTÍN ZAPOTITLÁN, RETALHULEU, GUATEMALA    1.6%         840,000         827,000
                          0.8m                  6                        COLOMBIA
                                                                                                                                                                                  7 EL ROLLO PARQUE ACUÁTICO, MORELOS, MEXICO                                0.0%         530,000         530,000
                           1 PARK
                                                                          1.0m           4
                                                                                                                                                                                  8 WET 'N WILD, SÃO PAULO, BRAZIL                                           5.0%         500,000         476,000
                                                                           1 PARK
                                                                                                                                                                                  9 THERMAS WATER PARK, SÃO PEDRO, BRAZIL                                   22.7%         481,000         392,000
                                                                                                                                                                                  10 HOT BEACH, OLIMPIA, BRAZIL                                             90.1%         462,000         243,000
                                                                                                                                9 10                   BRAZIL                      TOP 10 TOTAL ATTENDANCE 2018                                                          9,988,000       9,804,000
                                                                                                                        8                   1
                                                                                                                                                       5.8m                        TOP 10 ATTENDANCE GROWTH 2017–18                                          0.6%        9,988,000       9,933,000
                                                                                                                            5           3              6 PARKS
                                                                                                                                                                                  © 2019 TEA / AECOM




     KEY                                                                        GROWTH                                      Top 10 water parks Latin America
                                                                                                                               Top 20 water parks worldwide
                                                                                10
                                          Circles represent size of

                                                                                                                                                                                  0.6%                                10.0m                           9.9m
            0%–4.9%

                      5%–9.9%




                                          attendance at ranked parks at
                                          the geography indicated. Slices        5
                                10%+
     < 0%




                                          within circles represent proportion
                                          of attendance at the geography         0
                                          from the ranked park indicated                                                                                                          Top 10 water parks Latin            Top 10 water parks Latin        Top 10 water parks Latin
                                          by number. Shading indicates          -5                                                                                                America attendance growth           America attendance 2018         America attendance 2017
                                          attendance growth at the ranked            2013–14       2014–15       2015–16               2016–17          2017–18                   2017–18
                                          park versus all other ranked parks.
                                                                                      5.7%          0.3%             3.4%               1.5%             0.6%
                                                                                                                                                                     Exhibit 12
38                                                                                                                                              © 2019 TEA / AECOM                © 2019 TEA / AECOM                                                                                                     39
                                         Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 22 of 47 Page ID
ASIA-PACIFIC        3.6%                   27.9%
                                                                           #:35747    Theme parks                  Negative results in 2018 were often
                                                                                                                                             weather-related, or due to a decline in
                    Top 20
                    amusement/theme
                                           China Dinosaur Park,                             ASIA-PACIFIC GROWTH                              tourism from China. Big increases were
                                                                                                                                             attributable to special occasions, new
                                                                                            STEADY AT 4%
                                           Changzhou, China,
                    parks Asia-Pacific     attendance growth                                                                                 attractions and good marketing strategies.
                    attendance growth      2017–18
                    2017–18
                                                                                            Theme parks are big                              Regionally and internationally, Disney has
                                                                                            —                                                readily maintained its position at the top
                    139.1m                                                                  Overall attendance growth was 3.6% in 2018
                                                                                                                                             of the list. Disney parks across Asia had a
                                                                                                                                             very strong year overall. Tokyo Disneyland
                    Top 20
                    amusement/theme                                                         for the Top 20 Asian theme parks. While          and Tokyo DisneySea enjoyed substantial
                    parks Asia-Pacific                                                      exhibiting the volatility of a young industry,   attendance increases in 2018 on top of the
                    attendance 2018                                                         the sector is doing very well. The big parks     previous year’s good numbers. The former,
                                                                                            are getting bigger: The larger parks with        in conjunction with its 35th anniversary,
                                                                                            higher attendance continue to grow fairly        rolled out a grand new parade, “Happiest
                    134.2m                                                                  rapidly. To make it onto our Top 20 chart, a     Celebration”; the latter drew visitors with
                    Top 20                                                                  park needs a minimum of 3.1 million annual       major festivals and seasonal activities such
                    amusement/theme                                                         attendance, which is substantial.                as “Disney Pirates Summer.”
                    parks Asia-Pacific
                    attendance 2017




     CHRIS YOSHII
     Vice President – Economics,
     Asia-Pacific
     —




     BETH CHANG
     Executive Director –
     Economics, Asia-Pacific                                                                                                                                Changzhou China Dinosaurs Park
     —                                                                                                                                                      © Changzhou China Dinosaurs Park
                                                                               Exhibit 12
40                                                                                                                                                                                             41
                                               Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 23 of 47 Page ID
                                                                      NEW OPENING #:35748 Ocean Kingdom also opened a new land,
                                                                                                                  reaped exposure from a Chinese New
                                                                                                                  Year TV special shot on-site, and fostered
                                                                                                                  more two-day visits and off-season visits     A SEASON PASS IS A RELATIVELY
                                                                                                                  by bundling overnight stays with park         NEW THING TO THE MARKET IN
                                                                                                                  admission (the Ocean Kingdom resort
                                                                                                                  has some 4,588 hotel rooms on site.) The
                                                                                                                                                                CHINA, BUT THERE ARE SIGNS THAT
                                                                                                                  new bridge mentioned above was also a         OTHER PARKS WILL FOLLOW SUIT.
                                                                                                                  significant new gateway to the park.

                                                                                                                  Chimelong Paradise in Guangzhou, which
                                                                                                                  was one of the earlier Chimelong parks to
                                                                                                                  be built and opened in 2006, has instituted
                                                                                                                  significant upgrades and introduced
                                                                                                                  Halloween events, and been rewarded with a
                                                                                                                  significant (12%) increase in attendance.




     Fantawild Asian Legend, Nanning, China
     © Fantawild




     Hong Kong Disneyland and Shanghai                Hong Kong Disneyland opened a new show
     Disneyland also enjoyed substantial growth.      “Moana: A Homecoming Celebration,” but its
     The Shanghai park launched programs to           attendance increase of 8% for 2018 is also
     help draw in more of the resident market,        due to a pair of infrastructure improvements
     including its first annual pass. A season        that have greatly expanded public access.
     pass is a relatively new thing to the market     One is a new high-speed rail line from China
     in China, but there are signs that other parks   to the Hong Kong city center, and the other
     will follow suit.                                is the new Hong Kong-Macau-Zhuhai bridge.
                                                      These new passages also helped stabilize
     Behind the numbers: Disney                       attendance numbers at Ocean Park Hong
     and Chimelong                                    Kong. Visitors availed themselves of tourist
     In the two years since its opening, Shanghai     packages that bundled transportation with
     Disneyland has quickly become a standard-        park admission.
     bearer for Asia and particularly China. It has
     set the example for and shown the benefits       Chimelong Group was another operator
     of high-quality design and content, as well      whose numbers tell the story of significant
     as good operations, and wise management          growth. In Zhuhai, several factors may be
     that includes investment in new attractions      credited for Chimelong Ocean Kingdom’s
     and programmatic activities. Its influence
     has led other parks to upgrade their
                                                      2018 attendance increase of over 10%. The
                                                      park’s nighttime spectacle — the Journey
                                                                                                                    7.3%
     offerings and guest experience, though for       of Lights parade, which was honored with a                    Shanghai Disneyland,
                                                                                                                                                                                 Shanghai Disneyland,
                                                                                                                    Shanghai, China,
     the most part, a significant gap remains.        Thea Award in 2018 — is quite popular.                        attendance growth                                                Shanghai, China
                                                                                                                    2017–18                                                                  © Disney


                                                                                                     Exhibit 12
42                                                                                                                                                                                                      43
                                                Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 24 of 47 Page ID
                                                                                  #:35749    OCT parks generally saw an attendance Water parks
                                                                                                                      increase, driven by a first-ever “Cultural
                                                                                                                      Tourism Festival” featuring special events      Overall, water park attendance was flat for
                                                                                                                      held at OCT attractions across 50 Chinese       2018 in Asia. In this sector, weather is a big
                                                                                                                      cities. Looking at the three leading Chinese    factor influencing attendance and there
                                                                                                                      theme park groups on our charts, OCT            were some big jumps as well as some fairly
                                                                                                                      shows a 15% attendance jump for 2018,           large drops. Water parks in Korea suffered
                                                                                                                      approaching Universal Studios numbers;          declines from the slowdown in tourism from
                                                                                                                      however, the OCT business model is unique       China mentioned above.
                                                                                                                      and dependent on this government-owned
                                                                                                                      company’s continued acquisition of              For those water parks that did especially
                                                                                                                      small parks and attractions as well as          well, discounts and passes played a
                                                                                                                      new construction.                               notable part. OCT offered a popular,
        10.6%                                                                                                         Attendance growth follows a more organic
                                                                                                                                                                      cross-visitation, multiple-admission pass
                                                                                                                                                                      — a one-price ticket that admitted the
        Chimelong Ocean                                                Hero Island, Chimelong Ocean
        Kingdom attendance                                                 Kingdom, Hengqin, China                    pattern at top operators Chimelong and          customer to any and all of the OCT water
        growth 2017–18                                                                  © Chimelong                   Fantawild. The latter’s attendance numbers      parks and theme parks. This led to a rise
                                                                                                                      jumped by about 9%, supported by opening        in attendance.
                                                                                                                      of two new Fantawild parks in 2017 that have
                                                                                                                      now been operating for a full year. Chimelong
     New infrastructure and shifting                    While these shifts have slowed down new                       has some new parks in the pipeline that
     development models                                 projects for the time being, the promise                      we’ll be watching in the near future. Both
     The past 18 months or so have brought              contained within the change is that new and                   Chimelong and Fantawild were TEA Thea
     a sharp slowdown in new construction               better development models will emerge                         Awards recipients in 2019.
     projects and the development of new                that will be good for the industry. Meanwhile,
     parks in China. This has to do with bank           existing parks are doing well.
     financing and liquidity problems connected
     to changes in government policy and other          Ups and downs
     economic factors.                                  Lotte World and Samsung Everland both                         NEW OPENING                                                            OCT Tianjin Playa Maya,
                                                                                                                                                                                                       Tianjin, China
                                                        suffered significant attendance drops,                                                                                                                 © OCT
     In the past, much theme park development           along with other parks in Korea. The
     in China has been tied to mixed-use real           reason cited across the board was a
     estate projects that involved other elements       decline in tourism from China; for political
     such as hospitality, retail and residential. The   reasons, Korea has fallen out of favor as a
     central government recently de-linked park         destination from this source market.
     development from residential development,
     mostly in connection with new projects. The        China Dinosaur Park (China) raised interest
     result is that new theme park projects need        with a recorded 28% jump in attendance.
     to be financed on their own; fundamentally         The park is establishing itself as a resort
     a sensible move, but one that has stalled or       destination with newly developed hotel, RDE
     canceled numerous projects that had been           commercial and a hot spring spa attraction.
     in the pipeline.

     The move grew out of concern that theme
     park projects were being proposed or
     built simply in order to get approval for
     residential development.


                                                                                                         Exhibit 12
44                                                                                                                                                                                                                      45
                                                                                   Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 25 of 47 Page ID
     TOP 20                                                                                                          #:35750

     AMUSEMENT/THEME PARKS




                                                                                                                                                                                                                                                                                                            ATTENDANCE


                                                                                                                                                                                                                                                                                                                            ATTENDANCE
     ASIA-PACIFIC




                                                                                                                                                                                                                                                                                            % CHANGE
                                                                                                                                                                                                          LOCATION
                                                                                                                                                                                                          RANK
                                                                                                                                                                                                          PARK




                                                                                                                                                                                                                                                                                                            2018


                                                                                                                                                                                                                                                                                                                            2017
                                                                                                                                                                                                          1 TOKYO DISNEYLAND AT TOKYO DISNEY RESORT, TOKYO, JAPAN                          7.9% 17,907,000 16,600,000
                                                                                                                                            SOUTH KOREA                                                   2 TOKYO DISNEYSEA AT TOKYO DISNEY RESORT, TOKYO, JAPAN                           8.5% 14,651,000 13,500,000
                                                                              NORTHERN CHINA                             9        7         11.8m                                                         3 UNIVERSAL STUDIOS JAPAN, OSAKA, JAPAN                                         -4.3% 14,300,000 14,395,000
                                                                                               4m                                           2 PARKS
                                                                                                                                                                                                          4 SHANGHAI DISNEYLAND, SHANGHAI, CHINA                                           7.3% 11,800,000 11,000,000
                                                                                              1 PARK
                                                                                                                                                                JAPAN
                                                                                                                                                                52.3m                                     5 CHIMELONG OCEAN KINGDOM, HENGQIN, CHINA                                       10.6% 10,830,000               9,788,000
                                                                                                       15                                                       4 PARKS                                   6 HONG KONG DISNEYLAND, HONG KONG SAR                                            8.1%          6,700,000       6,200,000

                                                          WESTERN CHINA                                                                                                                                   7 LOTTE WORLD, SEOUL, SOUTH KOREA                                              -11.2%          5,960,000       6,714,000
                                                                3.1m                                                                                        8                                             8 NAGASHIMA SPA LAND, KUWANA, JAPAN                                             -0.2%          5,920,000       5,930,000
                                                                 1 PARK                                                                                                        1                          9 EVERLAND, GYEONGGI-DO, SOUTH KOREA                                            -7.3%          5,850,000       6,310,000
                                                                                                                                                    3
                                               19                                                                                                                                                         10 OCEAN PARK, HONG KONG SAR                                                     0.0%          5,800,000       5,800,000
SOUTHERN CHINA
                                        16
       27.1m                                              5
                                                                                                                                                                    2                                     11 CHIMELONG PARADISE, GUANGZHOU, CHINA                                         11.9%          4,680,000       4,181,000
        5 PARKS                          14         11                                                                                                                                                    12 UNIVERSAL STUDIOS SINGAPORE, SINGAPORE                                        4.3%          4,400,000       4,220,000
                                                                                                                                                                                                          13 CHINA DINOSAUR PARK, CHANGZHOU, CHINA                                        27.9%          4,106,000 3,210,000*
                                                                                                                        18
                                HONG KONG                                                                                                      EASTERN CHINA                                              14 OCT WINDOW OF THE WORLD, SHENZHEN, CHINA                                      0.3%          3,990,000       3,980,000
                            12.6m                        10      6
                                                                                                                   17                 4
                                                                                                                                               23.4m                                                      15 OCT HAPPY VALLEY, BEIJING, CHINA                                              0.8%          3,980,000       3,950,000
                             2 PARKS                                                                                    13                     4 PARKS
                                                                                                                                                                                                          16 OCT HAPPY VALLEY, SHENZHEN, CHINA                                             0.3%          3,910,000       3,900,000
                                                                                                     SINGAPORE                                                                                            17 ZHENGZHOU FANTAWILD ADVENTURE, ZHENGZHOU, CHINA                              -0.5%          3,800,000       3,819,000
                                                                                        12
                                                                                                     4.4m                                                                                                 18 NINGBO FANTAWILD ORIENTAL HERITAGE, NINGBO, CHINA                            -2.3%          3,740,000       3,827,000
                                                                                                     1 PARK
                                                                                                                                                                                                          19 OCT EAST, SHENZHEN, CHINA                                                    -7.1%          3,680,000       3,960,000
                                                                                                                                                                                                          20 OCT HAPPY VALLEY, CHENGDU, CHINA                                              4.4%          3,100,000       2,970,000
                                                                                                                                                                                                           TOP 20 TOTAL ATTENDANCE 2018                                                                139,104,000 134,794,000
                                                                                                                                                                                                           TOP 20 ATTENDANCE GROWTH 2017–18                                                3.6% 139,104,000 134,224,000*
                                                                                                                                                                                                          © 2019 TEA / AECOM


                                                                                                                                                                                                          * Adjustment versus the figure we published in last year’s report


     KEY                                                                           GROWTH                                                               Top 20 parks Asia-Pacific
                                                                                                                                                         Top 25 parks worldwide
                                             Circles represent size of             10


                                                                                                                                                                                                          3.6%                                         139.1m                         134.2m
            0%–4.9%

                      5%–9.9%




                                             attendance at ranked parks at
                                             the geography indicated. Slices        5
                                 10%+
     < 0%




                                             within circles represent proportion
                                             of attendance at the geography         0
                                             from the ranked park indicated                                                                                                                               Top 20 amusement/theme parks                 Top 20 amusement/theme parks   Top 20 amusement/theme parks
                                             by number. Shading indicates          -5                                                                                                                     attendance growth Asia-Pacific               Asia-Pacific attendance 2018   Asia-Pacific attendance 2017
                                             attendance growth at the ranked                 2010–11    2011–12         2012–13   2013–14   2014–15      2015–16     2016–17       2017–18                2017–18
                                             park versus all other ranked parks.
                                                                                              7.5%          5.8%         7.5%      4.9%      6.8%         -2.8%         5.5%        3.6%
                                                                                                                                                                                             Exhibit 12
46                                                                                                                                                                 © 2019 TEA / AECOM                     © 2019 TEA / AECOM                                                                                                             47
                                                                               Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 26 of 47 Page ID
     TOP 20                                                                                                      #:35751

     WATER PARKS




                                                                                                                                                                                                                                                                                            ATTENDANCE


                                                                                                                                                                                                                                                                                                            ATTENDANCE
     ASIA-PACIFIC




                                                                                                                                                                                                                                                                             % CHANGE
                                                                                                                                                                                           LOCATION
                                                                                                                                                                                           RANK
                                                                                                                                                                                           PARK




                                                                                                                                                                                                                                                                                            2018


                                                                                                                                                                                                                                                                                                            2017
                                                                                                                                                                                           1 CHIMELONG WATER PARK, GUANGZHOU, CHINA                                         1.9%        2,740,000        2,690,000
                                                                                                                                                                                           2 WUHU FANTAWILD WATER PARK, WUHU, CHINA                                        13.3%         1,360,000 1,200,000*
                                                                                                                                                                                           3 KAIFENG YINJI WATER PARK, KAIFENG, CHINA                                       3.8%         1,350,000       1,300,000
                                                                                                                                                                                           4 SUNWAY LAGOON, KUALA LUMPUR, MALAYSIA                                          0.0%         1,300,000       1,300,000
                                                                                                   17                            SOUTH KOREA                                               5 OCEAN WORLD, GANGWON-DO, SOUTH KOREA                                          -5.0%         1,264,000       1,330,000
                                                                                                                     5
                                                                                                 16                              3.9m                                                      6 CARIBBEAN BAY, GYEONGGI-DO, SOUTH KOREA                                      -13.0%         1,200,000       1,380,000
                                                                                                               6                 4 PARKS
                                                                                                                                                                                               SHENYANG ROYAL OCEAN PARK — WATER WORLD, FUSHUN, CHINA                       0.0%         1,200,000       1,200,000
                                                                                                                                                                                           8 WET 'N' WILD GOLD COAST, GOLD COAST, AUSTRALIA                                -5.1%         1,120,000       1,180,000
                                                   12 17               1
                                  CHINA       11                                                                                    JAPAN                                                  9 PLAYA MAYA WATER PARK, WUHAN, CHINA                                           54.3%         1,080,000        700,000
                        10.4m                                                                                              14
                                                                                                                                    0.8m                                                   10 SUNWAY LOST WORLD OF TAMBUN, PERAK, MALAYSIA                                  0.0%         1,000,000       1,000,000
                         8 PARKS               9                                                                                    1 PARK
                                                                           2
                                                      6        3                                                                                                                           11 PLAYA MAYA WATER PARK, SHANGHAI, CHINA                                       11.2%          990,000         890,000
                                                                                                                         SINGAPORE
                                                                                                                                                                                           12 ZHENGZHOU FANTAWILD WATER PARK, ZHENGZHOU, CHINA                              1.3%          910,000         898,000
                                                                                                             19          0.7m                                                              13 ATLANTIS WATER ADVENTURE, JAKARTA, INDONESIA                                  2.5%          907,000         885,000
                                                                                                                         1 PARK
                                          MALAYSIA                                                                                                                                         14 SUMMERLAND, TOKYO, JAPAN                                                      1.0%          820,000         812,000
                                          2.3m            10       4
                                                                                                        20
                                                                                                                            INDONESIA                                                      15 THE JUNGLE WATER ADVENTURE, BOGOR, WEST JAVA, INDONESIA                     -14.0%          783,000         910,000
                                          2 PARKS
                                                                                                         15
                                                                                                                   13
                                                                                                                            2.4m                                                           16 LOTTE WATER PARK, GIMHAE, SOUTH KOREA                                        -6.8%          744,000         798,000
                                                                                                                            3 PARKS
                                                                                                                                                                                           17 WOONGJIN PLAYDOCI WATERDOCI, GYEONGGI-DO, SOUTH KOREA                       -18.3%          720,000         881,000
                                                                                                                                                AUSTRALIA                                      PLAYA MAYA WATER PARK, TIANJIN, CHINA                                        NEW           720,000                  -
                                                                                                                                       8        1.1m                                       19 ADVENTURE COVE WATER PARK, SINGAPORE                                          2.9%          700,000         680,000
                                                                                                                                                1 PARK
                                                                                                                                                                                           20 OCEAN PARK WATER ADVENTURE, JAKARTA, INDONESIA                               -3.3%          698,000         722,000
                                                                                                                                                                                            TOP 20 TOTAL ATTENDANCE 2018                                                                21,606,000 20,756,000
                                                                                                                                                                                            TOP 20 ATTENDANCE GROWTH 2017–18                                                0.7% 21,606,000 21,460,000*
                                                                                                                                                                                           © 2019 TEA / AECOM


                                                                                                                                                                                           * Adjustment versus the figure we published in last year’s report


     KEY                                                                       GROWTH                                                 Top 20 water parks Asia-Pacific
                                                                                                                                       Top 20 water parks worldwide
                                       Circles represent size of               10


                                                                                                                                                                                           0.7%                                         21.6m                          21.5m
            0%–4.9%

                      5%–9.9%




                                       attendance at ranked parks at
                                       the geography indicated. Slices          5
                                10%+
     < 0%




                                       within circles represent proportion
                                       of attendance at the geography           0
                                       from the ranked park indicated                                                                                                                      Top 20 water parks Asia-Pacific              Top 20 water parks             Top 20 water parks
                                       by number. Shading indicates            -5                                                                                                          attendance growth 2017–18                    Asia-Pacific attendance 2018   Asia-Pacific attendance 2017
                                       attendance growth at the ranked              2010–11   2011–12        2012–13     2013–14    2014–15   2015–16     2016–17   2017–18
                                       park versus all other ranked parks.
                                                                                    10.3%      7.4%           6.0%        1.2%       1.0%      5.4%        2.7%      0.7%
                                                                                                                                                                              Exhibit 12
48                                                                                                                                                      © 2019 TEA / AECOM                 © 2019 TEA / AECOM                                                                                                            49
                                      Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 27 of 47 Page ID
EMEA              4.4%                 11.5%
                                                                        #:35752                                 Theme parks

                  Top 20 amusement/
                  theme parks EMEA
                                       Gardaland, Castelnuovo
                                       Del Garda, Italy, attendance
                                                                                                                POWER OF THE
                  attendance growth
                  2017–18
                                       growth 2017–18
                                                                                                                DESTINATION
                                                                                                                Destination development rules
                  65.4m                                                                                         when it comes to staying at the top
                                                                                                                and moving up the ranks of the Top
                  Top 20 amusement/
                  theme parks EMEA                                                                              20 theme parks in Europe.
                  attendance 2018
                                                                                                                —

                  62.6m                                                                                         While our study encompasses the EMEA
                                                                                                                region, the parks on our Top 20 list are all
                  Top 20 amusement/
                  theme parks EMEA                                                                              mature parks in Europe. For the most part
                  attendance 2017                                                                               these parks have remained consistent
                                                                                                                and stable over the past eight years, with
                                                                                                                moderate ups and downs in attendance
                                                                                                                depending on reinvestment and other
                                                                                                                factors. No Middle East parks have yet
                                                                                                                made it into the Top 20.




     JODIE LOCK
     Associate – Economics,
                                       Peppa Pig Land, Gardaland,
     Asia-Pacific and EMEA             Castelnuovo del Garda, Italy
     —                                 © Merlin Entertainments Group
                                                                       Exhibit 12
50                                                                                                                                                             51
                                               Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 28 of 47 Page ID
                                                                                 #:35753
                                                                  Marvel Summer of Super Heroes, Walt                                                                         Wicker Man, Alton Towers,

     5.3m                                                       Disney Studios Park at Disneyland Paris,
                                                                               Marne-La-Vallee, France
                                                                                               © Disney
                                                                                                                          10.5%                                                        Staffordshire, U.K.
                                                                                                                                                                           © Merlin Entertainments Group
     Walt Disney Studios                                                                                                  Alton Towers,
     Park at Disneyland Paris,                                                                                            Staffordshire, U.K.,
     Marne-La-Vallee, France,                                                                                             attendance growth
     attendance 2018                                                                                                      2017–18




     Europe — packaging appeals                       A park ticket can be bundled with                                                                    In the Netherlands, Efteling continues to do
     Disney is the top worldwide operator and         transportation, hotels and other proximate                                                           well, with attendance growth of more than
     the top European operator, and the Disney        leisure properties operated by Parques                                                               4% in 2018 following a dramatic increase of
     parks in Paris showed moderate attendance        Reunidos, including Warner Beach,                                 EUROPEAN PARKS ARE MAKING          nearly 9% in 2017, showing how a park can
     growth and stability in 2018, following a 25th   Parque de Atracciones de Madrid and Zoo                           THEIR WAY UP THE CHARTS, SHOWING   continue to drive attendance in times of
     anniversary bump in 2017.                        Aquarium Madrid.                                                                                     stability. Efteling has benefited from season
                                                                                                                        OFF THE POSITIVE EFFECTS OF        pass sales, overnight stays and the draw of
     Meanwhile, other top European parks are          Merlin Entertainments Group has also                              BUILDING UP THEIR DESTINATIONS.    unique new attractions such as Symbolica,
     making their way up the charts, showing          benefited from bundling its parks and                                                                a dark ride that opened in 2017 and was
     off the positive effects of building up their    attractions, and from aggressively                                                                   honored with a TEA Thea Award.
     destinations. Europa-Park (Germany),             reinvesting in its parks. This strategy, along
     Efteling (Netherlands), Tivoli (Denmark),        with good weather, proved advantageous                                                               Outside of Paris, Parc Astérix attendance
     Gardaland (Italy) and Alton Towers (UK) are      in 2018 for Merlin’s UK parks, such as Alton                                                         grew by 8.7% in 2018, reaping the benefits of
     among those that did well.                       Towers, Chessington World of Adventures,                                                             a 100 million Euro investment plan that rolled
                                                      and LEGOLAND Windsor. The popular, new                                                               out in 2017 and continues through to 2020.
     Parque Warner in Madrid displays the biggest     Wicker Man ride and seasonal Scarefest at                                                            This has enabled the park to thrive despite
     attendance increase for a European theme         Alton Towers propelled attention and helped                                                          factors negatively impacting other parks
     park on our 2018 charts (approaching 19%).       the park recover from the attendance                                                                 in continental Europe. The improvements
     This growth is attributed to expansion of the    decline of a few years back, which also                                                              include a new, 150-room hotel that doubled
     Aquopolis water park, a strong marketing         affected other Merlin-operated theme parks                                                           the park’s accommodation capacity in 2018.
     campaign, and a range of packages and            across the UK.                                                                                       The park recently marked a key operations
     “Bono Parques” passes from operator                                                                                                                   milestone — 50 million visits since opening
     Parques Reunidos that extend a park visit                                                                                                             in 1989 — and is gearing up for 30th
     into a multifaceted resort experience.                                                                                                                anniversary celebrations.

                                                                                                           Exhibit 12
52                                                                                                                                                                                                           53
                                             Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 29 of 47 Page ID
                                                                               #:35754    Keys to growth and success   We’re seeing our big European operators
                                                                                                                    As shown above, when it comes to                    such as Parques Reunidos and Merlin
                                                                                                                    attendance growth at theme parks in                 diversifying into different concepts, such as
                                                                                                                    Europe, a broad trend is the increase in            adventure parks and FECs.
                                                                                                                    overnight stays and the expansion into
                                                                                                                    destinations. Another, familiar trend is            FECs will be interesting to watch in the
                                                                                                                    acquisition — building up one’s portfolio           future as a strategy to revitalize shopping
                                                                                                                    by acquiring and overhauling smaller,               centers and retail stores. Retail centers tend
                                                                                                                    underperforming parks. It’s all about               to be well located in large urban markets
                                                                                                                    expanding the guest’s options and                   served by transit. Some leisure operators
                                                                                                                    promoting a longer stay: adding a second            and entertainment companies, including
                                                                                                                    (or third) gate, hotel, FEC, adventure park,        Parques Reunidos and Nickelodeon, have
                                                                                                                    seasonal event or other variety.                    already begun to explore the sector and
                                                                                                                                                                        collaborate on projects.
                                                                                                                    Whether mature theme park markets in
                                                                                                                    Europe need another big theme park is               Expansion into new regions while continuing
                                                                                                                    open to question. Compared to Asia and              to build one’s core offering is another
     2.3m                                                                                                           the Middle East, leisure sector investment
                                                                                                                    in Europe is smaller-scale. British parks
                                                                                                                                                                        strategy. Puy du Fou is a good example,
                                                                                                                                                                        rolling out new attractions in its original park
     Legoland Billund,
     Billund, Denmark,                                                    Legoland Billund, Denmark                 have done well and attracted many visitors          in France while bringing its brand to Spain
     attendance 2018                                                   © Merlin Entertainments Group                from abroad, with lower relative prices             and exploring options in China as well. The
                                                                                                                    being an advantage.                                 Puy du Fou signature spectacular, grand,
                                                                                                                                                                        theatrical live show ought to adapt well in
                                                                                                                                                                        those markets, if sensitively applied.
     Gardaland (Italy) added Peppa Pig Land,
     based on the popular cartoon pig from
     the namesake children’s television show.
     The new land was largely responsible for       EXPANSION INTO NEW
     increasing attendance at the park to 2.9       REGIONS WHILE CONTINUING                                           2.3m
     million. The Peppa Pig IP has proved hugely
     popular in global markets, achieving near-
                                                    TO BUILD ONE’S CORE OFFERING                                       Puy du Fou, Epesses,
                                                                                                                       France, attendance
     cult status in some and beloved by adults as   IS ANOTHER STRATEGY.                                               2018
     well as children.

     Futuroscope (France) and Gröna Lund and        PortAventura (Spain) as a destination
     Liseberg (Sweden), struggled to maintain       recorded an impressive 5 million visits
     attendance in 2018, attributed, ironically     for 2018, taking in all three of its separate
     enough, to the kind of very good weather       gates. This comprised 3.65 million visits to
     that makes people head for the great           the main gate theme park; 350,000 visits to
     outdoors. The World Cup was also cited as      the park’s second gate, water park Caribe
     a factor motivating people to seek the great   Aquatic; and 1 million visits to the new third
     indoors during what is traditionally the       gate, Ferrari Land, which completed its first
     parks’ peak season. Futuroscope will likely    full year.
     show a healthy increase in the near future
     when its new kids’ land opens, with some
     21 attractions.
                                                                                                                       Mystère de La Pérouse, Puy du Fou, Epesses, France
                                                                                                                       © Puy du Fou


                                                                                                       Exhibit 12
54                                                                                                                                                                                                                         55
                                                Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 30 of 47 Page ID
                                                                                  #:35755    Water parks                  Therme Erding in Germany and Tiki Pool in
                                                              Ferrari Land, PortAventura, Salou, Spain
                                                                                                                                                                      the Netherlands both enjoyed double-digit
        3.7m                                                                          © PortaAventura
                                                                                                                      As mentioned above, good attendance             increases; Therme Erding moved into first
        PortAventura,                                                                                                 growth was seen at some water parks in the      place on the Top 10 list with 13.6% growth
        Salou, Spain,                                                                                                 Middle East in 2018. In Dubai, these include    and Tiki Pool, with 14.3% growth, moved
        attendance 2018                                                                                               Aquaventure, which is on our Top 20 Water       up from #7 to #6 on the list. Germany’s
                                                                                                                      Parks Worldwide list (3.5% increase in 2018)    Nettebad differentiated itself and broadened
                                                                                                                      and Wild Wadi (3.3% increase in 2018), which    its market by cross selling sports and leisure
                                                                                                                      is tied for eighth place on our Top 10 EMEA     facilities, including an on-site sauna.
                                                                                                                      Water parks list, with Aqualand Moravia in
                                                                                                                      the Czech Republic.                             As we’ve seen, a key trend across the
                                                                                                                                                                      market is achieving repeat visitation via
                                                                                                                      Staying competitive in this space means         such drivers as seasonal events, evening
                                                                                                                      anticipating competition — such as              events and season passes, in addition to
                                                                                                                      new water parks from IMG Worlds and             packages and building destination appeal.
                                                                                                                      LEGOLAND — and keeping up accordingly           Weather can swing either way, either
                                                                                                                      with reinvestment, special events and           boosting attendance or depressing it. Many
     Middle East                                                                                                      unique offerings. Aquaventure, for instance,    operators now compete on the destination
     In Dubai, entertainment and retail operators                                                                     opened a new family area, and hosted after-     level in Europe, and in the Middle East, the
     are gearing up for 2020 in anticipation of the                                                                   dark events with entertainment appealing to     destination development model has been
     world expo with numerous leisure attractions      SAUDI ARABIA LOOKS SET FOR AN                                  an adult audience.                              in place from the first, with a new property
     launching in the run up to expo year. This is     ENTERTAINMENT REVOLUTION AND                                                                                   often launched with a hotel and two gates.
     a unique market that depends very heavily                                                                        Hot weather is always a motivating factor for   The hotel is a factor that enhances tracking
     on tourism for its patronage. And as the
                                                       TO MAKE A BIG ENTRANCE INTO THE                                water park guests in continental Europe, and    and a better understanding of guests’
     UAE builds up its locations as destinations       THEME PARK MARKET.                                             this was the case in 2018.                      needs, and the longer stay supports higher
     and works on its family-friendly image, year                                                                                                                     per capita spending.
     after year attendance is increasing. We           At present, the number of visitor attractions
     see strengthening results from the newer          in Dubai is large, relative to the size of
     properties such as IMG Worlds of Adventure        its market. It is comparable to emerging
     and the multi-gate Dubai Parks and Resorts        markets in Asia, such as China, in that it has
                                                                                                                                                                                     Parque Warner, Madrid, Spain
     as well as the more established Ferrari World     grown its leisure sector at a very rapid pace,
     Abu Dhabi, and various water parks.               but without the equivalent of China’s vast,                      18.8%                                                                    © Parque Warner

                                                       resident population. This is a more high-risk                    Parque Warner,
     The UAE is best known as a shopping               process than the slower, organic growth                          Madrid, Spain
     destination for Gulf residents and Europeans      that typified mature Western markets such                        attendance growth
                                                                                                                        2017–18
     who fly in and out, often in the course of a      as Orlando.
     business trip. Yet this region is working to
     heighten appeal among the global tourist          Another market to watch in the future will
     market, with some positive results seen such      be Saudi Arabia. With a vast population,
     as the consistent growth in water parks.          strengthening demographic fundamentals,
     It will be interesting to see what happens        enabling policy changes, and a significantly
     with the Dubai 2020 expo. An expo triggers        under-developed leisure market, it will be
     infrastructure development and a real estate      interesting to see what transpires from
     ripple and can go a long way toward building      ambitious Government-supported plans
     a city or a region’s tourism profile, but expos   to boost tourism and develop theme park
     can also prompt domestic tourists and locals      mega-projects across the country. Saudi
     to avoid the city during expo year.               Arabia looks set for an entertainment
                                                       revolution and to make a big entrance into
                                                       the theme park market.
                                                                                                         Exhibit 12
56                                                                                                                                                                                                                     57
                                                                                       Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 31 of 47 Page ID
     TOP 20                                                                                                              #:35756

     AMUSEMENT/THEME PARKS




                                                                                                                                                                                                                                                                                                  ATTENDANCE


                                                                                                                                                                                                                                                                                                                 ATTENDANCE
     EMEA




                                                                                                                                                                                                                                                                                    % CHANGE
                                                                                                                                                                                                    LOCATION
                         SWEDEN




                                                                                                                                                                                                    RANK
                                                                                                                                                                                                    PARK




                                                                                                                                                                                                                                                                                                  2018


                                                                                                                                                                                                                                                                                                                 2017
                                                                           19     7   4.7m
                                                                                      2 PARKS
                                            U.K.            20        9                                                                                                                             1 DISNEYLAND PARK AT DISNEYLAND PARIS, MARNE-LA-VALLEE, FRANCE                 1.9%         9,843,000      9,660,000
                             8.0m                       17           15                                       DENMARK                                                                               2 EUROPA PARK, RUST, GERMANY                                                   0.4%        5,720,000       5,700,000
                             4 PARKS                                                   11
                                                                                                    5         7.1m                                                                                  3 DE EFTELING, KAATSHEUVEL, NETHERLANDS                                        4.2%        5,400,000       5,180,000
                                                                                                              2 PARKS
                                                                                                                                                                                                    4 WALT DISNEY STUDIOS PARK AT DISNEYLAND PARIS, MARNE-LA-VALLEE, FRANCE        1.9%        5,298,000       5,200,000
                                                                                                              NETHERLANDS

     FRANCE              14 18
                                                                                                3             5.4m                                                                                  5 TIVOLI GARDENS, COPENHAGEN, DENMARK                                          4.5%        4,850,000       4,640,000
                                                                                                              1 PARK                                                                                6 PORT AVENTURA, SALOU, SPAIN                                                  0.0%        3,650,000       3,650,000
21.5m                   10                         1
                                                                                                                                                                                                    7 LISEBERG, GOTHENBURG, SWEDEN                                                -0.2%        3,055,000       3,061,000
 5 PARKS                         4
                                                                                       16                     GERMANY
                                                                                                                                                                                                    8 GARDALAND, CASTELNUOVO DEL GARDA, ITALY                                     11.5%        2,900,000       2,600,000
                                                                                      11
                                                                                                     2        10.0m                                                                                 9 LEGOLAND WINDSOR, WINDSOR, U.K.                                              2.9%        2,315,000 2,250,000*
                                                                                                              3 PARKS
                                                                             8                                                                                                                      10 PUY DU FOU, LES EPESSES, FRANCE                                             2.0%        2,305,000       2,260,000
                                                       13        6                                                                                                                                  11 LEGOLAND BILLUND, BILLUND, DENMARK                                          2.3%        2,250,000 2,200,000*
                                                                          ITALY
                                                                                                                                                                                                        LEGOLAND DEUTSCHLAND, GERMANY                                              4.7%        2,250,000 2,150,000*
                                                   SPAIN                  2.9m
                                                   5.8m                   1 PARK                                                                                                                    13 PARQUE WARNER, MADRID, SPAIN                                               18.8%        2,185,000       1,840,000
                                                   2 PARKS                                                                                                                                          14 PARC ASTERIX, PLAILLY, FRANCE                                               8.7%        2,174,000       2,000,000
                                                                                                                                                                                                    15 ALTON TOWERS, STAFFORDSHIRE, U.K.                                          10.5%        2,100,000 1,900,000*
                                                                                                                                                                                                    16 PHANTASIALAND, BRUHL, GERMANY                                               0.3%        2,000,000       1,995,000
                                                                                                                                                                                                    17 THORPE PARK, CHERTSEY, U.K.                                                 7.4%         1,880,000 1,750,000*
                                                                                                                                                                                                    18 FUTUROSCOPE, JAUNAY-CLAN, FRANCE                                           -7.5%         1,850,000      2,000,000
                                                                                                                                                                                                    19 GRÖNA LUND, STOCKHOLM, SWEDEN                                              -0.8%         1,676,000      1,690,000
                                                                                                                                                                                                    20 CHESSINGTON WORLD OF ADVENTURES, CHESSINGTON, U.K.                          9.9%         1,670,000      1,520,000
                                                                                                                                                                                                     TOP 20 TOTAL ATTENDANCE 2018                                                              65,371,000 63,246,000
                                                                                                                                                                                                     TOP 20 ATTENDANCE GROWTH 2017–18                                              4.4% 65,371,000 62,596,000
                                                                                                                                                                                                    © 2019 TEA / AECOM


                                                                                                                                                                                                    * Adjustment versus the figure we published in last year’s report


      KEY                                                                                  GROWTH                                                          Top 20 parks EMEA
                                                                                                                                                       Top 25 parks worldwide
                                                                                           10
                                               Circles represent size of


                                                                                                                                                                                                    4.4%                                         65.4m                        62.6m
             0%–4.9%

                       5%–9.9%




                                               attendance at ranked parks at
                                               the geography indicated. Slices              5
                                     10%+
      < 0%




                                               within circles represent proportion
                                               of attendance at the geography               0
                                               from the ranked park indicated                                                                                                                       Top 20 amusement/theme                       Top 20 amusement/theme       Top 20 amusement/theme
                                               by number. Shading indicates                -5                                                                                                       parks EMEA attendance growth                 parks EMEA attendance 2018   parks EMEA attendance 2017
                                               attendance growth at the ranked                      2010–11    2011–12   2012–13   2013–14   2014–15   2015–16     2016–17   2017–18                2017–18
                                               park versus all other ranked parks.
                                                                                                     2.8%       -0.3%    -0.1%      3.0%      2.8%     -1.1%        3.4%      4.4%
                                                                                                                                                                                       Exhibit 12
58                                                                                                                                                               © 2019 TEA / AECOM                 © 2019 TEA / AECOM                                                                                                        59
                                                                                Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 32 of 47 Page ID
     TOP 10                                                                                                       #:35757

     WATER PARKS




                                                                                                                                                                                                                                                                  ATTENDANCE


                                                                                                                                                                                                                                                                                 ATTENDANCE
     EMEA




                                                                                                                                                                                                                                                   % CHANGE
                                                                                                                                                                         LOCATION
                                                                                                                                                                         RANK
                                                                                                                                                                         PARK




                                                                                                                                                                                                                                                                  2018


                                                                                                                                                                                                                                                                                 2017
                                                                                                                                                                         1    THERME ERDING, ERDING, GERMANY                                     13.6%         1,500,000       1,320,000
                                                                                                                                                                         2    AQUAVENTURE WATER PARK, DUBAI, U.A.E.                               3.5%         1,397,000       1,350,000
                                                                            DENMARK                                                                                      3    AQUAPALACE, PRAGUE, CZECH REPUBLIC                                  6.0%         1,288,000       1,215,000
                                       NETHERLANDS
                                                                    10      0.7m           7
                                                                                                                                                                         4    SIAM PARK, SANTA CRUZ DE TENERIFE, SPAIN                            0.1%         1,210,000       1,209,000
                                                                            1 PARK                        GERMANY
                                           0.8m            6
                                                                                                   1
                                                                                                          3.5m                                                           5    TROPICAL ISLANDS, KRAUSNICK, GERMANY                                2.7%         1,200,000       1,168,000
                                            1 PARK                                         5
                                                                                                          3 PARKS                                                        6    TIKI POOL, DUINRELL, THE NETHERLANDS                               14.3%          800,000         700,000
                                                                                                                                                                         7    NETTEBAD, OSNABRÜCK, GERMANY                                        1.9%          758,000         744,000
                                                                            8        3   CZECH REPUBLIC                                                                  8    AQUALAND MORAVIA, CZECH REPUBLIC                                    1.1%          720,000        712,400*
                                         CANARY ISLANDS, SPAIN                           2.0m                                                                                 WILD WADI, DUBAI, U.A.E                                             3.3%          720,000         697,000
                                                                                         2 PARKS
                           4
                                         1.2m                                                                                 U.A.E.                                     10 LALANDIA, BILLUND, DENMARK                                            0.3%          682,000         680,000
                                         1 PARK                                                                   8
                                                                                                                      2
                                                                                                                              2.1m                                        TOP 10 TOTAL ATTENDANCE 2018                                                        10,275,000       9,795,400
                                                                                                                              2 PARKS                                     TOP 10 ATTENDANCE GROWTH 2017–18                                        6.7% 10,275,000 9,633,000
                                                                                                                                                                         © 2019 TEA / AECOM




                                                                                                                                                                         * Adjustment versus the figure we published in last year’s report


     KEY                                                                                                                      Top 10 water parks EMEA
                                                                                GROWTH                                    Top 20 water parks worldwide
                                          Circles represent size of             10


                                                                                                                                                                         6.7%                                         10.3m                  9.6m
            0%–4.9%

                      5%–9.9%




                                          attendance at ranked parks at
                                          the geography indicated. Slices        5
                                10%+
     < 0%




                                          within circles represent proportion
                                          of attendance at the geography         0
                                          from the ranked park indicated                                                                                                 Top 10 water parks EMEA                      Top 10 water parks     Top 10 water parks
                                          by number. Shading indicates          -5                                                                                       attendance growth 2017–18                    EMEA attendance 2018   EMEA attendance 2017
                                          attendance growth at the ranked                2014–15          2015–16           2016–17           2017–18
                                          park versus all other ranked parks.
                                                                                          5.5%             3.7%              3.2%              6.7%
                                                                                                                                                            Exhibit 12
60                                                                                                                                     © 2019 TEA / AECOM                © 2019 TEA / AECOM                                                                                                   61
                                           Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 33 of 47 Page ID
MUSEUMS              0.1%
                     Top 20
                                            10.2m
                                            Louvre, Paris, France,
                                                                             #:35758
                                                                                                                     WORLDWIDE
                     museums                attendance 2018                                                          Around the world, the museum
                     attendance                                                                                      experience is being redefined.
                     growth
                     worldwide
                     2017–18                                                                                         —

                                                                                                                     Attendance at the top 20 worldwide
                     108.1m                                                                                          museums was relatively stable overall,
                     Top 20                                                                                          growing slightly from 108 million in
                     museums                                                                                         2017 to 108.1 million in 2018. European
                     worldwide                                                                                       museums continue to represent the largest
                     attendance
                     2018
                                                                                                                     percentage on our Museum Index Top 20
                                                                                                                     worldwide list, with 9 out of 20 museums
                                                                                                                     and 48% of attendance. Of the others on
                     108.0m                                                                                          the list, six museums are in North America
                                                                                                                     and five in Asia.
                     Top 20
                     museums
                     worldwide                                                                                       The Louvre in Paris, France was once again
                     attendance                                                                                      the leader in attendance, with 10.2 million
                     2017                                                                                            visitors in 2018, a significant increase over
                                                                                                                     last year’s 8.1 million. Museums in China also
                                                                                                                     exhibited strong growth, with attendance of
                                                                                                                     those on the Top 20 list growing between
                                                                                                                     5% and 15%. There was a great deal of
                                                                                                                     volatility among the largest museums in
                                                                                                                     North America, with some experiencing
                                                                                                                     double-digit declines and others seeing
                                                                                                                     significant increases in attendance.

                                                                                                                     Internationally renowned architect I.M.
                                                                                                                     Pei, who died May 16 at age 102, was best
                                                                                                                     known for designing the 1989 glass Louvre
                                                                                                                     pyramid addition shown here.




     LINDA CHEU
     Vice President – Economics,
     Americas
     —
     With contributions from Sarah
     Linford, Senior Associate –
     Economics, Americas, Beth Chang,
     Executive Director – Economics,
     Asia Pacific and Jodie Lock,
     Associate – Economics, Asia-Pacific
     and EMEA.                               Louvre, Paris, France
                                                                            Exhibit 12
62                                                                                                                                                                    63
                                          Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 34 of 47 Page ID
     Generally, museum attendance continues to
                                                                            #:35759    Numerous factors contributed to the The Natural History Museum, London also
     be driven by temporary exhibitions, facility                                                                 Louvre’s 2018 attendance surge. A social          enjoyed a record year (17.8% growth to
     improvements or expansions, external                                                                         media flurry surrounding Beyoncé and Jay          5.2 million). Attendance was driven by the
     market factors, and improvements to            THE PATH TO CONTINUED SUCCESS                                 Z’s music video being filmed at the museum        opening of its re-imagined main gallery
     competitive museums in the same market.        AND GROWTH FOR EUROPE’S                                       sparked interest among new markets. This          Hintze Hall, featuring “Hope,” a 25-meter
     But there are other drivers, too, as museums                                                                 was in line with the museum’s goal to reach       blue whale skeleton suspended from the
     across geographic sectors are innovating
                                                    MUSEUMS ALSO INCLUDES SPECIAL                                 audiences with limited prior access or            ceiling. Other attendance boosters came
     in areas including visitor experiences,        EVENTS AND NEW COLLABORATIONS                                 exposure to museum culture. During 2018,          from collaboration on events and products
     exhibitions, and operations.                   WITH WELL-RECOGNIZED CELEBRITIES,                             the Louvre also hosted the most popular           with leading IP, such as Dippy the Dinosaur
                                                    DESIGNERS, AND RELEVANT IP.                                   temporary exhibition in its history featuring     (see above); Roald Dahl Story Company

     EUROPE — FINDING                                                                                             the work of Eugène Delacroix and drawing
                                                                                                                  540,000 visits.
                                                                                                                                                                    and LEGO Group, and the addition of a new,
                                                                                                                                                                    357-seat traditional performance theater.
     NEW AUDIENCES                                  The Natural History Museum in London’s
                                                    collaboration with Dippy the Dinosaur                         In a collaboration between the City of Abu
                                                                                                                                                                    Its peak attendance day in 2018 topped off
                                                                                                                                                                    the year with 28,000 on December 30.
     Temporary exhibitions and geopolitical         (children’s character) to deliver touring                     Dhabi and the government of France, the
     changes continue to serve as key               exhibits is another example of leveraging                     Louvre Abu Dhabi, designed by Pritzker            Also in London, the Victoria & Albert
     attendance drivers for museums in Europe,      IP. Known as “Dippy On Tour: A Natural                        Prize honored “starchitect” Jean Nouvel,          Museum broke its prior attendance record
     the global market leader. But there are also   History Adventure,” this package of                           launched in 2017 and received 1 million           with the number of visits up by 178,000 in
     some new factors including social media        special temporary events and themed                           visits in its first year. Funds drawn from this   2018. Traffic was driven by three, hugely
     and special events.                            exhibitions will be touring multiple                          agreement supported a €60m investment             popular temporary exhibitions: “Frida
                                                    locations for a limited time only. The                        at the Louvre Paris. This helped boost            Kahlo: Making Her Self Up,” “Winnie the
     New drivers include the successful             objective is to reach 1.5 million visitors                    capacity, online ticketing, and services          Pooh: Exploring a Classic” and “Balenciaga:
     engagement and expanded use of                 over a three-year period, which preliminary                   targeted to the international tourists who        Shaping Fashion.”
     multiple marketing channels, particularly      indicators suggest is achievable.                             comprise 75% of the museum’s visitors.
     social media platforms. In addition, major
     museums are modernizing their systems.         The museum at Auschwitz Birkenau in
     For example, new online ticketing systems      Poland grew attendance sufficiently to
     were launched in 2018 at The Louvre in Paris   earn a place among the Top 20 museums in
     and the Van Gogh Museum in Amsterdam.          Europe for the first time, not an easy feat in
                                                    this mature market. The museum preserved
     The path to continued success and growth       a Nazi concentration camp to document
     for Europe’s museums also includes             Holocaust atrocities perpetrated during
     special events and new collaborations with     World War II. Its inaugural appearance in the
     well-recognized celebrities, designers,        TEA/AECOM Museum Index is attributed
     and relevant IP. Museums are also actively     to broad awareness created through social
     extending their brands and their reach, as     media platforms.
     well as ancillary revenues, through new
     locations and traveling exhibitions.           Breaking attendance records
                                                    The Musée du Louvre in Paris, already
                                                    the world’s top-attended museum, had a
                                                    record-breaking year with 10.2 million visits
                                                    in 2018, smashing its previous record in
                                                    2012 of 9.7 million visits. This represents
                                                    a recovery from the museum’s 30%
                                                    downturn in 2017, a drop largely attributed
                                                    to a plunge in tourism volumes to Paris
                                                                                                                    17.8%
                                                                                                                    Natural History
                                                    during a time of unrest.                                        Museum, London, U.K.,                                              Natural History Museum,
                                                                                                                    growth 2017–18                                                                 London, U.K.


                                                                                                     Exhibit 12
64                                                                                                                                                                                                                65
                                                      Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 35 of 47 Page ID
     NORTH AMERICA —                                      The National Museum of African American
                                                           History and Culture (NMAAHC, a past TEA
                                                                                                  #:35760                       These and other cultural experiences are
                                                                                                                                                                          competing with traditional museums for
     TRENDS IN THE NUMBERS                                 Thea Award recipient) held steady with an                                                                      leisure time and dollars. They are artistic,
                                                           impressive 2.4 million visits.                                                                                 theatrical, musical, often food-oriented and
     Overall attendance at the top 20 museums                                                                                                                             quirky. They tend to “pop-up” in multiple
     in North America was relatively stable in             A decrease in attendance of nearly 16%                                                                         locations, offer immersive environments
     2018, with a decrease from 59.1 million in            at the National Gallery of Art in D.C. is                                                                      rich in “Instagrammable” photo ops, attract
     2017 to 57.3 million 2018. In this mature             likely a stabilization impact after a surge                                                                    significant corporate sponsorship, and
     market, changes in attendance are due                 in attendance the previous year due to                                                                         operate on a for-profit basis. The admission
     primarily to the presence or absence of               the recently re-opened East Building, in                                                                       price can be high, with minimal discounting.
     blockbuster exhibits, facility changes, in            addition to related special events and                                                                         The visitors are primarily millennials and
     addition to some external factors.                    celebrations. The month-long government                                                                        families, plus a high proportion of social
                                                           shutdown in the U.S. (December 22,                                                                             media influencers.
     Most of the volatility in the numbers was             2018 to January 25, 2019) has also been
     seen in Washington, D.C. based institutions.          identified by the Smithsonian as a factor                                                                      Although repeat visitation tends to be
     While attendance at most Smithsonian                  related to declines in attendance.                                                                             minimal, they attract large numbers of
     museums was down or flat, there was                                                                                                                                  people in very short time frames — in
     record attendance of 2.3 million (a major             In New York City, “Heavenly Bodies: Fashion                                                                    some cases hundreds of thousands of
     increase of about 1 million) at the Donald            and the Catholic Imagination,” which closed                                                                    people — with sold-out tickets and long
     W. Reynolds Center for American Art and               in October 2018, was the most-visited                                                                          lines. They tend to be oriented toward the
     Portraiture (aka National Portrait Gallery)           exhibition in the Metropolitan Museum of                                                                       use of smartphones and devices. While
     driven by the exhibition of the new portraits         Art’s 148-year history. Organized by the                                Meow Wolf House of Eternal Return      some are organized by serious artists and
     of President Barack Obama and First Lady              museum’s Costume Institute, it attracted                                             in Santa Fe, NM, U.S.     are exploring the potential of digital media
     Michelle Obama, painted by Kehinde Wiley              nearly 1.7 million visits over the course                                                                      and technology in art, others are more
     and Amy Sherald.                                      of five months and brought total visits for                                                                    whimsical and focus on food experiences.
                                                           2018 to 7.4 million, up from 7 million in 2017.                                                                They’re an international phenomenon —
                                                                                                                          The Rise of Instagram, Pop-Up and               one of today’s most famous examples
                                                           In Chicago, the attendance decline at the                      Immersive Experiences                           is MORI Building teamLab in Tokyo, an
                                                           Field Museum is likely attributable to the                     The fantastical environments created by         immersive digital art experience that was
                                             76.9%         museum having been under repair for much                       the artist collective Meow Wolf in Santa        honored in 2019 with a TEA Thea Award,
                                    National Portrait      of 2018. In Los Angeles, the California                        Fe (with new installations coming soon to       and will soon have a new installation in
                                Gallery, Washington,       Science Center rang in its 20th anniversary                    Denver and Las Vegas). Candytopia, a self-      Brooklyn. There are other examples around
                                DC, U.S., attendance       in 2018 with attendance growth of nearly                       described “outrageously interactive candy       the world.
                                     growth 2017–18
                                                           20%, from 2.1 million in 2017 to 2.5 million                   wonderland” in Atlanta and Dallas (so far).
                                                           in 2018 and a hefty turnout for “King                          Wisdom in Los Angeles, with near-religious      These new kinds of educational and
                                                           Tut: Treasures of the Golden Pharaoh.”                         meditation ceremonies. The Museum of            entertaining experiences have become
                                                           The nine-gallery exhibit presages the                          Pizza in New York, where you can see a          a formidable new category – easy to
                                                           centennial of the discovery of the famous                      Totino’s sponsored Pizza Heaven diorama         recognize, but hard to fully define, partly
                                                           tomb and includes multimedia features                          featuring dead pizza rolls in the clouds. The   because their business models are
                                                           such as 3D scans of artifacts.                                 Rosé Mansion (NYC), a “labyrinth of science,    evolving. A leading example is the Museum
                                                                                                                          history and wine culture.” Human’s Best         of Ice Cream, which began as a pop-up but
                                                                                                                          Friend (NYC), “a pop-up experience for dogs     has now established a permanent location
                                                                                                                          and the humans who love them” where you         in San Francisco and sells its own brand of
                                                                                                                          can bring your dog to be immersed and have      ice cream at Target.
                                                                                                                          over 20 photo opportunities.
                            National Portrait Gallery
                © National Portrait Gallery, Paul Morigi



                                                                                                             Exhibit 12
66                                                                                                                                                                                                                       67
                                            Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 36 of 47 Page ID
     Another trend to watch is the customization
                                                                              #:35761
     and personalization of experiences,               ASIA PACIFIC
     through technology, digital media and
     data collection. The new National Comedy          Chinese museums in 2018 generally
     Center in Jamestown, New York, is an              performed well with respect to
     example of this. The experience begins            attendance. The National Museum
     with a touchscreen survey where visitors          of China in Beijing held onto its first-
     indicate their favorite comedy television         place position on our list of the Top 20
     shows, movies, and comedians. This                Museums, Asia Pacific — with 8.6 million
     information is used to customize the              visits in 2018, representing a remarkable
     visitor experience and even crowd-                increase of 550,000 visits over 2017.
     source preferences for shared audience
     experiences. Another example is “David            Three new Chinese museums entered
     Bowie Is,” an exhibit that uses technology        the Top 20 this year, and double-digit
     to deliver content individually to the visitor.   attendance increases were recorded at
     Museum Hack, a third-party operation              multiple existing museums across the
     that provides unorthodox tours and team           country, suggesting that governmental
     building activities in museums across the         initiatives to invest in and boost cultural
     country, is another example of customizing
     experiences within museums. These
                                                       appreciation are paying off. The Hunan
                                                       Provincial Museum celebrated its first year
                                                                                                                  17%
     experiences cater to modern visitors and          of operations after re-opening in a new                    Suzhou Museum,
                                                                                                                  Suzhou, China,
     help out-of-home leisure differentiate itself     building and immediately entered our 2018                  attendance growth
     and remain competitive.                           Top 20, in sixth place.                                    2017–18                                                      Suzhou Museum, Suzhou, China




                                                                                                                  Similar to the Beyoncé effect at The Louvre     The “mediafication” of exhibits is another
                                                                         Hunan Provincial Museum,
                                                                                                                  in Paris, Chinese museums are also looking      key direction. Instagrammable media
        3.6m                                                                         Hunan, China
                                                                        © Hunan Provincial Museum                 to celebrity influencers to help drive up       moments are being incorporated at
        Hunan Provincial                                                                                          attendance. The popular “National Treasure”     museums to crowd-please those active
        Museum, Hunan, China,                                                                                     TV show blends heritage with celebrity          on social media platforms. Art is being
        attendance 2018                                                                                           sketches and was renewed for a second           blended into interactive exhibits, allowing
                                                                                                                  year in 2018. Participating museums             visitors to step into, touch, and move
                                                                                                                  included The Palace Museum, Shanghai            through the artwork — and, of course,
                                                                                                                  Museum, Hunan Provincial Museum and             capture all of this on camera. Immersive
                                                                                                                  Nanjing Museum, among others.                   exhibits are popular and often incorporate
                                                                                                                                                                  digital media environments, rain rooms,
                                                                                                                  A trend to watch is foreign museums             smoke rooms, and mirror rooms.
                                                                                                                  coming to China. Sea World Culture and
                                                                                                                  Arts Center, opened in Dec. 2017, is a multi-   In Australia, The National Gallery of
                                                                                                                  use culture and arts center in Shenzhen.        Victoria had a great year, recording an
                                                                                                                  The project is a joint venture between the      11.5% increase for 2018. This was driven
                                                                                                                  state-owned China Merchants Group and           by the huge success of the co-curated,
                                                                                                                  London’s Victoria & Albert Museum. Later        temporary exhibition “MoMA at NGV: 130
                                                                                                                  in 2019, Center Pompidou is opening a           Years of Modern and Contemporary Art”
                                                                                                                  branch in Shanghai.                             — the largest Melbourne Masterpieces
                                                                                                                                                                  exhibition the Gallery has ever presented.


                                                                                                     Exhibit 12
68                                                                                                                                                                                                              69
                                            Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 37 of 47 Page ID
                                                                              #:35762
     11.5%                                                               Tokyo National Museum,
                                                                                   Tokyo, Japan                LATIN AMERICA
     Tokyo National Museum,
     Tokyo, Japan,                                                                                             There are some instructive and inspiring
     attendance growth                                                                                         examples in Latin America’s museum
     2017–18
                                                                                                               industry, although as of yet no museums
                                                                                                               from this region appear on our published
                                                                                                               charts. One is The Museum of Tomorrow
                                                                                                               (Museu do Amanhã), which opened in
                                                                                                               Rio de Janeiro in December 2015. The
                                                                                                               museum, which is approximately 161,000
                                                                                                               square feet of exhibit area and nearly five
                                                                                                               acres of outdoor space, is a new feature on
                                                                                                               the harbor and was designed by Santiago
                                                                                                               de Calatrava. The museum has attracted
                                                                                                               over three million visitors since its opening
                                                                                                               in December 2015. Rio was home to the
                                                                                                               2014 World Cup and the 2016 Summer
                                                                                                                                                                                  The Museum of Tomorrow
                                                                                                               Olympics, which increased visitation to Rio                             (Museu do Amanhã),
                                                                                                               and its attractions in those years.                                    Rio de Janeiro, Brazil


                                                                                                               Modern in concept, mission and
                                                                                                               presentation, Museum of Tomorrow is
                                                                                                               described as an experimental science              The Biomuseo is a Smithsonian Affiliate,
                                                                                                               museum “where the content is presented            which along with the University of Panama
                                                                                                               through a narrative that combines                 helped develop its scientific content. The
                                                                                                               the accuracy of science with the                  Museum highlights scientific research
                                                                                                               expressiveness of art, using technology as        resulting from its partnership between
                                                                                                               a support in interactive environments and         Panama and the Smithsonian Tropical
                                                                                                               audiovisual and gaming facilities created         Research Institute.
     Moreover, a strong emphasis on summer         Taiwanese museums continued to be                           from scientific studies conducted by
     and evening programming paid dividends,       negative impacted by a slump in tourism,                    experts and data released all over the world.”    While most museums in Latin America are
     as did a series of initiatives to boost and   particularly from China. Most severely                                                                        government owned and run, a handful of
     diversify audience engagement, such as the    affected was the National Palace Museum in                  The discussion of sustainability is a theme       cultural attractions have emerged that are
     “NGV Kids Summer Festival,” workshops,        Taipei, which experienced a decrease of 13%.                in other new Latin American museums as            managed by public-private partnerships
     and “Friday Nights” social events.                                                                        well. Biomuseo is a 44,000 square foot            between government agencies,
                                                                                                               museum that opened in 2014 with six               corporations, and nonprofit organizations
     Overall, 11 of the 20 museums featured in                                                                 acres of gardens focused on the natural           or foundations.
     our Asia Pacific Top 20 are free-admission.                                                               history of Panama. The museum consists
     In total, these free museums recorded                                                                     of eight galleries which tell the origin of the   We must also speak of the great tragedy
     an overall increase in attendance, while      A STRONG EMPHASIS ON                                        Panamanian isthmus and its impact on the          of the Brazil National Museum, a 200-year-
     attendance to paid museums slipped by         SUMMER AND EVENING                                          planet’s biodiversity. The indoor galleries       old natural history museum that was
     3.2%. However, we find that this disparity                                                                were designed by Canadian designer                an icon of Rio. The building and most of
     is more due to the location of those
                                                   PROGRAMMING PAID DIVIDENDS.                                 Bruce Mau, founder of the Institute Without       its 2,000 artifacts were lost in a fire in
     museums (as opposed to the existence                                                                      Boundaries, and the outdoor exhibits were         September 2018.
     of an admission fee) and to the relative                                                                  designed by Edwina von Gal.
     popularity of 2018 temporary exhibitions as
     compared to those that ran in 2017.

                                                                                                  Exhibit 12
70                                                                                                                                                                                                             71
                                                                             Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 38 of 47 Page ID
     TOP 20                                                                                                    #:35763

     MUSEUMS




                                                                                                                                                                                                                                                                               ATTENDANCE


                                                                                                                                                                                                                                                                                               ATTENDANCE
     NORTH AMERICA




                                                                                                                                                                                                                                                                                               FREE/PAID
                                                                                                                                                                                                                                                                 % CHANGE
                                                                                                                                                                                       LOCATION
                                                                                                                                                                                       MUSEUM
                                                                                                                                                                                       RANK




                                                                                                                                                                                                                                                                               2018


                                                                                                                                                                                                                                                                                               2017
                                                                                                                                                                                       1  THE METROPOLITAN MUSEUM OF ART, NEW YORK, NY, U.S.                    5.1%        7,360,000       7,000,000
                                                                                                                                                                                       2  NATIONAL AIR AND SPACE MUSEUM, WASHINGTON, DC, U.S.                 -11.4%        6,200,000       7,000,000
                                                                                                                                                                                       3  AMERICAN MUSEUM OF NATURAL HISTORY, NEW YORK, NY, U.S.                0.0%        5,000,000       5,000,000
                                                                                                                                                                                       4  NATIONAL MUSEUM OF NATURAL HISTORY, WASHINGTON, DC, U.S.            -20.0%        4,800,000       6,000,000
                                                                                                                                                                                       5  NATIONAL GALLERY OF ART, WASHINGTON, DC, U.S.                       -15.8%        4,404,000       5,232,000
                                                                                                                                                                                       6  NATIONAL MUSEUM OF AMERICAN HISTORY, WASHINGTON, DC, U.S.             0.0%        3,800,000       3,800,000
                                                                              CHICAGO, IL                                                                                              7  THE MUSEUM OF MODERN ART, NEW YORK, NY, U.S.                          0.9%        2,774,000       2,750,000
                                                             DENVER, CO                           BOSTON, MA
                                                             1.4m             4.6m                1.4m                                                                                 8  CALIFORNIA SCIENCE CENTER, LOS ANGELES, CA, U.S.                     19.7%        2,520,000       2,106,000
                                                                              3 MUSEUMS
                                                             1 MUSEUM                             1 MUSEUM                                                                             9  NATIONAL MUSEUM OF AFRICAN AMERICAN HISTORY AND CULTURE,              0.0%        2,400,000       2,400,000
                                                                                  16 13                                                                                                   WASHINGTON, DC, U.S.
                                                              19                                        18
                                                                                    14                                                                                                 10 HOUSTON MUSEUM OF NATURAL SCIENCE, HOUSTON, TX, U.S.                  0.8%        2,313,000       2,295,000
                                                                                                                             7                    NEW YORK, NY                         11 DONALD W. REYNOLDS CENTER FOR AMERICAN ART AND PORTRAITURE,
                                                                                                                                                                                                                                                              76.9%         2,300,000       1,300,000
                                                                                                                                                                                          WASHINGTON, DC, U.S.
                                SAN FRANCISCO, CA                                                                                          1      15.1m
                                          1.3m          20                                                                   3
                                                                                                                                                  3 MUSEUMS                            12 U.S. HOLOCAUST MEMORIAL MUSEUM, WASHINGTON, DC, U.S.                 -2.9%  1,650,000 1,700,000
                                         1 MUSEUM                                                                                                                                      13 THE ART INSTITUTE OF CHICAGO, CHICAGO, IL, U.S.                       0.7%  1,622,000 1,610,000
                                                                                  8

                         LOS ANGELES, CA                                                                         12 16
                                                                                                                                                                                       14 FIELD MUSEUM OF NATURAL HISTORY, CHICAGO, IL, U.S.                  -15.3%  1,525,000 1,800,000
                                                                             HOUSTON, TX                                         2
                                                                                                          11                                    WASHINGTON, D.C.
                                    4.0m         15    9
                                                                             2.3m                         10                                    27.1m
                                                                                                                                                                                       15 THE J. PAUL GETTY CENTER, LOS ANGELES, CA, U.S.
                                                                                                                                                                                       16 UDVAR-HAZY CENTER, WASHINGTON, DC, U.S.
                                                                                                                                                                                                                                                                3.9%  1,509,000 1,452,000
                                  2 MUSEUMS                                  1 MUSEUM                                                4          8 MUSEUMS                                                                                                      -6.3%  1,500,000 1,600,000
                                                                                                             6           5
                                                                                                                                                                                          MUSEUM OF SCIENCE AND INDUSTRY, CHICAGO, IL, U.S.                     0.7%  1,500,000 1,490,000
                                                                                                                                                                                       18 MUSEUM OF SCIENCE, BOSTON, MA, U.S.                                   4.1%  1,458,000 1,400,000
                                                                                                                                                                                       19 DENVER MUSEUM OF NATURE & SCIENCE, DENVER, CO, U.S.                  11.2%  1,415,000 1,273,000*
                                                                                                                                                                                       20 CALIFORNIA ACADEMY OF SCIENCES, SAN FRANCISCO, CA, U.S.              -4.9%  1,295,000 1,362,000
                                                                                                                                                                                        TOP 20 TOTAL ATTENDANCE 2018                                                 57,345,000 58,570,000
                                                                                                                                                                                        TOP 20 TOTAL ATTENDANCE GROWTH 2017–18                                 -3.0% 57,345,000 59,097,000
                                                                                                                                                                                       © 2019 TEA / AECOM



                                                                                                                                                                                       * Adjustment versus the figure we published in last year’s report


     KEY                                                                     GROWTH                                              Top 20 museums North America
                                                                                                                                     Top 20 museums worldwide
                                                                             10
                                       Circles represent size of

                                                                                                                                                                                       -3.0%                                        57.3m                     59.1m
            0%–4.9%

                      5%–9.9%




                                       attendance at ranked parks at
                                       the geography indicated. Slices        5
                                10%+
     < 0%




                                       within circles represent proportion
                                       of attendance at the geography         0
                                       from the ranked museum indicated                                                                                                                Top 20 museums North America                 Top 20 museums North      Top 20 museums North
                                       by number. Shading indicates          -5                                                                                                        attendance growth 2017–18                    America attendance 2018   America attendance 2017
                                       attendance growth at the                       2012–13   2013–14          2014–15             2015–16       2016–17    2017–18
                                       ranked museum versus all other
                                                                                       1.6%     -2.6%             2.6%                   1.8%       1.0%       -3.0%
                                                                                                                                                                          Exhibit 12
                                       ranked museums.

72                                                                                                                                                   © 2019 TEA / AECOM                © 2019 TEA / AECOM                                                                                                   73
                                                                             Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 39 of 47 Page ID
     TOP 20                                                                                                    #:35764

     MUSEUMS




                                                                                                                                                                                                                                                                                    ATTENDANCE


                                                                                                                                                                                                                                                                                                    ATTENDANCE
     ASIA-PACIFIC




                                                                                                                                                                                                                                                                                                    FREE/PAID
                                                                                                                                                                                                                                                                     % CHANGE
                                                                                                                                                                                               LOCATION
                                                                                                                                                                                               MUSEUM
                                                                                                                                                                                               RANK




                                                                                                                                                                                                                                                                                    2018


                                                                                                                                                                                                                                                                                                    2017
                                                                                                                                                                                               1 NATIONAL MUSEUM OF CHINA, BEIJING, CHINA                           6.8%        8,610,000        8,063,000
                                                                                                                                                                                               2 CHINA SCIENCE TECHNOLOGY MUSEUM, BEIJING, CHINA                  10.5%         4,400,000        3,983,000
                                                                                                                                                                                               3 ZHEJIANG MUSEUM, HANGZHOU, CHINA                                 14.4%         4,200,000        3,670,000
                                                                                                     SEOUL, SOUTH KOREA                 17            13           TOKYO, JAPAN                4 NATIONAL PALACE MUSEUM (TAIWAN), TAIPEI, TAIWAN                  -13.0%        3,860,000        4,436,000
                                                      BEIJING, CHINA                                 3.3m                            16               15
                                                                                                                                                                   10.4m                       5 NANJING MUSEUM, NANJING, CHINA                                    11.2%        3,670,000        3,300,000
                                                                                                     1 MUSEUM                                                      4 MUSEUMS
                                                         13.0m               2
                                                                                           1
                                                                                                                                                                                               6 HUNAN PROVINCIAL MUSEUM, HUNAN, CHINA                             NEW          3,600,000                -
                                                         2 MUSEUMS                                        9
                                                                                                                                                                                               7 SHANGHAI SCIENCE & TECHNOLOGY MUSEUM, SHANGHAI, CHINA            -11.1%        3,540,000        3,980,000

                                          WESTERN CHINA
                                                                                                                                                                                               8 GANSU PROVINCIAL MUSEUM, LANZHOU, CHINA                            4.5%        3,500,000        3,350,000
                                                                 20
                                                  8.5m            14
                                                                         8
                                                                                                                        18 19                 3               EASTERN CHINA                    9 NATIONAL MUSEUM OF KOREA, SEOUL, SOUTH KOREA                      -5.1%        3,300,000        3,477,000
                                               3 MUSEUMS
                                                                                                                                                  5
                                                                                                                                                              19.7m                            10 NATIONAL GALLERY OF VICTORIA, MELBOURNE, AUSTRALIA               11.5%        3,200,000        2,869,000
                                                                                      12                                  7         6                         6 MUSEUMS
                                                                                                                                                                                               11 NATIONAL MUSEUM OF NATURAL SCIENCE, TAICHUNG, TAIWAN             -5.0%        2,960,000        3,115,000

                                                                        CENTRAL CHINA                                                                                                          12 SHANXI HISTORY MUSEUM, XIAN, CHINA                                3.7%        2,800,000        2,700,000
                                                                                 2.8m                                                                  TAIWAN                                  13 TOKYO METROPOLITAN ART MUSEUM, TOKYO, JAPAN                       2.4%        2,790,000        2,724,000
                                                                             1 MUSEUM                                         11          4            6.8m                                    14 CHENGDU MUSEUM, CHENGDU, CHINA                                   -7.3%        2,780,000        3,000,000
                                                                                                                                                       2 MUSEUMS
                                                                                                                                                                                               15 NATIONAL ART CENTER, TOKYO, JAPAN                                -8.9%        2,720,000        2,987,000
                                                                                                                                                                                               16 NATIONAL MUSEUM OF NATURAL SCIENCE, TOKYO, JAPAN                 -5.4%        2,460,000        2,600,000
                                                                                                                                                                                               17 TOKYO NATIONAL MUSEUM, TOKYO, JAPAN                              11.5%        2,430,000        2,180,000
                                                                                                                                                                                               18 SUZHOU MUSEUM, SUZHOU, CHINA                                     17.0%        2,340,000        2,000,000
                                                                                                                                   MELBOURNE, AUSTRALIA                                        19 CHINA ART MUSEUM, PUDONG XINQU (SHANGHAI), CHINA                 -9.8%        2,300,000        2,550,000
                                                                                                                   10              3.2m                                                        20 CHINA THREE GORGES MUSEUM, CHONGQING, CHINA                       6.1%        2,240,000        2,112,000
                                                                                                                                   1 MUSEUM
                                                                                                                                                                                                TOP 20 TOTAL ATTENDANCE 2018                                                    67,700,000 63,096,000
                                                                                                                                                                                                TOP 20 TOTAL ATTENDANCE GROWTH 2017–18                              0.6% 67,700,000 67,322,000
                                                                                                                                                                                               © 2019 TEA / AECOM




     KEY                                                                     GROWTH                                                Top 20 museums Asia-Pacific
                                                                                                                                    Top 20 museums worldwide
                                       Circles represent size of                 30


                                                                                                                                                                                               0.6%                                67.7m                          67.3m
            0%–4.9%

                      5%–9.9%




                                       attendance at ranked parks at
                                       the geography indicated. Slices           15
                                10%+
     < 0%




                                       within circles represent proportion
                                       of attendance at the geography             0
                                       from the ranked museum indicated                                                                                                                        Top 20 museums Asia-Pacific         Top 20 museums                 Top 20 museums
                                       by number. Shading indicates          -15                                                                                                               attendance growth 2017–18           Asia-Pacific attendance 2018   Asia-Pacific attendance 2017
                                       attendance growth at the
                                                                                           2012–13   2013–14    2014–15        2015–16                 2016–17         2017–18
                                       ranked museum versus all other
                                                                                           27.6%      9.1%      -0.4%              3.1%                    13.3%        0.6%
                                                                                                                                                                                  Exhibit 12
                                       ranked museums.

74                                                                                                                                                          © 2019 TEA / AECOM                 © 2019 TEA / AECOM                                                                                                75
                                                                               Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 40 of 47 Page ID
     TOP 20                                                                                                      #:35765

     MUSEUMS




                                                                                                                                                                                                                                                                    ATTENDANCE


                                                                                                                                                                                                                                                                                    ATTENDANCE
     EMEA                                                           AMSTERDAM. NETHERLANDS




                                                                                                                                                                                                                                                                                    FREE/PAID
                                                                                                                                                                                                                                                      % CHANGE
                                                                                                                                                                                LOCATION
                                                                    4.4m




                                                                                                                                                                                MUSEUM
                                             EDINBURGH, U.K.                                        ST PETERSBURG, RUSSIA




                                                                                                                                                                                RANK




                                                                                                                                                                                                                                                                    2018


                                                                                                                                                                                                                                                                                    2017
     LONDON, U.K.                            2.2m                   2 MUSEUMS
                                                                                                    4.3m
     29.4m                                   1 MUSEUM
                                                                     18 15
                                                                                                    1 MUSEUM
                                                                                                                                    MOSCOW, RUSSIA
                                                                                                                                                                                1 LOUVRE, PARIS, FRANCE                                             25.9% 10,200,000             8,100,000
     6 MUSEUMS                                   17
                                                                                                        7                   20      2.1m                                        2 VATICAN MUSEUMS, VATICAN, VATICAN CITY                             5.1%        6,756,000       6,427,000
                 11          3
                                                                                                                                    1 MUSEUM                                    3 BRITISH MUSEUM, LONDON, U.K.                                       3.8%        5,869,000       5,656,000
     8
                                                                                                                                                                                4 TATE MODERN, LONDON, U.K.                                         -1.3%        5,829,000       5,907,000
                                     4                                                                        OŚWIĘCIM, POLAND                                                  5 NATIONAL GALLERY, LONDON, U.K.                                     9.7%        5,736,000       5,229,000
      6                5                                                                           19         2.2m                                                              6 NATURAL HISTORY MUSEUM, LONDON, U.K.                              17.8%        5,226,000       4,435,000
                                                                                                              1 MUSEUM
                                                                                                                                                                                7 STATE HERMITAGE, ST PETERSBURG, RUSSIA                             1.8%        4,294,000       4,220,000
                                                                                                                                                                                8 VICTORIA & ALBERT MUSEUM, LONDON, U.K.                             4.7%        3,968,000       3,790,000
                  16                                                                          FLORENCE, ITALY
            12
                                 1
                                                                    2
                                                                                    14
                                                                                              2.3m                                                                              9 REINA SOFÍA, MADRID, SPAIN                                         0.0%        3,898,000       3,897,000
             10                                                                               1 MUSEUM                                                                          10 CENTRE POMPIDOU, PARIS, FRANCE                                    5.4%        3,552,000       3,371,000
                                            13        9        VATICAN, VATICAN CITY                                                                                            11 SCIENCE MUSEUM (SOUTH KENSINGTON), LONDON, U.K.                   3.4%        3,286,000       3,178,000
     PARIS, FRANCE
     19.2m                                                     6.8m                                                                                                             12 MUSÉE D'ORSAY, PARIS, FRANCE                                     -2.3%        3,175,000       3,251,000
                                          MADRID, SPAIN        1 MUSEUM                                                                                                         13 MUSEO NACIONAL DEL PRADO, MADRID, SPAIN                           2.4%        2,893,000       2,824,000
     4 MUSEUMS
                                          6.8m                                                                                                                                  14 GALLERIA DEGLI UFFIZI, FLORENCE, ITALY                            7.9%        2,330,000       2,160,000
                                          2 MUSEUMS
                                                                                                                                                                                15 RIJKSMUSEUM, AMSTERDAM, THE NETHERLANDS                           1.8%        2,300,000       2,260,000
                                                                                                                                                                                16 CITE DES SCIENCES ET DE L'INDUSTRIE, PARIS, FRANCE               -0.2%        2,231,000 2,235,000*
                                                                                                                                                                                17 NATIONAL MUSEUM OF SCOTLAND, EDINBURGH, U.K.                      2.9%        2,228,000       2,166,000
                                                                                                                                                                                18 VAN GOGH MUSEUM, AMSTERDAM, THE NETHERLANDS                      -9.6%        2,206,000       2,439,000
                                                                                                                                                                                19 AUSCHWITZ-BIRKENAU MUSEUM, OŚWIĘCIM, POLAND                       2.5%        2,152,000       2,100,000
                                                                                                                                                                                20 STATE TRETYAKOV GALLERY, MOSCOW, RUSSIA                           6.2%  2,149,000 2,024,000
                                                                                                                                                                                 TOP 20 TOTAL ATTENDANCE 2018                                             80,278,000 75,669,000
                                                                                                                                                                                 TOP 20 TOTAL ATTENDANCE GROWTH 2017–18                              6.1% 80,278,000 75,634,000
                                                                                                                                                                                © 2019 TEA / AECOM



                                                                                                                                                                                * Adjustment versus the figure we published in last year’s report


     KEY                                                                       GROWTH                                                   Top 20 museums EMEA
                                                                                                                                    Top 20 museums worldwide
                                                                               10
                                         Circles represent size of


                                                                                                                                                                                6.1%                                         80.3m                  75.6m
             0%–4.9%

                       5%–9.9%




                                         attendance at ranked parks at
                                         the geography indicated. Slices        5
                                 10%+
     < 0%




                                         within circles represent proportion
                                         of attendance at the geography         0
                                         from the ranked museum indicated                                                                                                       Top 20 museums EMEA                          Top 20 museums         Top 20 museums
                                         by number. Shading indicates          -5                                                                                               attendance growth 2017–18                    EMEA attendance 2018   EMEA attendance 2017
                                         attendance growth at the                        2012–13    2013–14       2014–15        2015–16    2016–17    2017–18
                                         ranked museum versus all other
                                                                                          4.6%       0.8%          -1.7%          0.9%       1.1%       6.1%
                                                                                                                                                                   Exhibit 12
                                         ranked museums.

76                                                                                                                                            © 2019 TEA / AECOM                © 2019 TEA / AECOM                                                                                               77
                                                     Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 41 of 47 Page ID
EXPERIENCES
OBSERVATION
                                                                                       #:35766




                                   SPECIAL FEATURE
                                                                                                                               Observation Experiences

                                                                                                                                 ON TOP OF THE WORLD
                                                                                                                                 Observation experiences are a type of
                                                                                                                                 specialty attraction proliferating across
                                                                                                                                 the globe. This growth is driven primarily by
                                                                                                                                 a combination of increasing urbanization,
                                                                                                                                 technology improvements allowing for
                                                                                                                                 higher building heights as well as faster
                                                                                                                                 and more reliable mechanical systems,
                                                                                                                                 and the realization by developers and
                                                                                                                                 operators that they can provide significant
                                                                                                                                 revenue. In the best cases, they have iconic
                                                                                                                                 architecture and become “must-do” visitor
                                                                                                                                 experiences, helping to create a symbol for
                                                                                                                                 a city or region.

                                                                                                                                 The diversity of design in the top 20
                                                                                                                                 observation experiences worldwide is
                                                                                                                                 notable. It includes observation decks
                                                                                                                                 in purpose-built towers and in multi-use
                                                                                                                                 buildings (which may include retail, office,
                                                                                                                                 and residential uses), wheels that hark back
                                                                                                                                 to the original Ferris wheel (designed and
                                                                                                                                 constructed by George Washington Gale
                                                                                                                                 Ferris Jr. as a landmark for the 1893 World’s
                                                                                                                                 Columbian Exposition in Chicago), as well as
                                                                                                                                 a religious monument and a cable car.




     BRIAN SANDS
     Vice President / Director –
     Economics, Americas
     —




     KATHLEEN LACLAIR
     Associate Principal –                            6.4m
     Economics, Americas                              Tokyo Skytree, Tokyo,                                                                                      Tokyo Skytree,
     —                                                Japan, attendance 2018                                                                                       Tokyo, Japan
                                                                                       Exhibit 12
78                                                                                                                                                                                79
     SPECIAL FEATURE                         Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 42 of 47 Page ID
     Ever since people have had the              With the right combination of factors
                                                                                       #:35767
     chance to get above their immediate            — such as location, adjacent or nearby                        OPENING 2020
     surroundings, such as on a high building or    attractions and other uses, quality and
     a mountaintop, they have enjoyed the view,     uniqueness of the visitor experience,
     thinking about the meaning of what they        pricing, market size and characteristics,
     saw, and daydreaming about visiting all        and competitive position — these specialty
     they see. The Eiffel Tower, opened in Paris    attractions can also generate significant
     as the centerpiece of the 1889 Universal       revenue. For example, the Empire State
     Exposition, was perhaps the first notable      Building reported $131 million in revenue
     gated observation experience in the world.     from its observatory in 2018.
     It remains a very popular icon, with recent
     attendance ranging between 6 million and       That said, as these attractions proliferate
     7 million annually.                            across urban markets globally, and
                                                    particularly as multiple observation
     With 6.4 million annual visits, the Tokyo      experiences compete in the same market,
     Tree is the most-attended observation          there is growing concern about the likely
     experience globally, which by comparison       performance of the new experiences as
     would place it near the middle of the most-    well as existing ones.
     attended theme parks globally. The Empire
     State Building and the London Eye, both        Recently, the Economics practice at
     at around 4 million visitors annually, are     AECOM has worked on a number of
     also very popular and iconic observation       proposed new observation experiences in
     experiences. Notably, the combined annual      major markets with multiple existing well-                                                                              Edge at Hudson Yards, New York, U.S.
     attendance at the top 20 observation           established observation attractions, such                                                                   © Related Companies and Oxford Properties Group
     experiences worldwide of nearly 53 million     as the soon-to-open Edge at Hudson Yards
     surpasses by a wide margin the total for the   in New York City, which will be competing
     top 20 water parks worldwide, though it is     head-to-head with the Empire State
     approximately one-half of the total for the    Building, Top of the Rock, and One World                   Our analyses reveal that when attendance
     top 20 museums worldwide.                      Observatory (a TEA Thea Award recipient                    at these attractions within a market is
                                                    in 2016) as well as several others under                   combined (also known as aggregated                   1.2m
                                                    construction or in-planning.                               attendance), they are able to capture                Sugarloaf Cable Car,
                                                                                                               one-fifth to one-quarter of the combined             Rio de Janiero, Brazil,
                                                                                                               resident and tourist markets. Given the large        attendance 2018
                                                                                                               size of these markets, and the relatively
                                                                                                               small physical size of the attractions and the                                 Sugarloaf Cable Car,
                                                                                                               generally short length of stay for visitors,                                   Rio de Janiero, Brazil
                                                                                                               this is a remarkable achievement.

                                                                                                               As the competition increases in these
                                                                                                               markets, it will be interesting to see what
                                                                                                               kinds of innovations occur in the visitor
                                                                                                               experience that helps to keep them fresh
                                                                                                                                                                    1.6m
                                                                                                               and fun for new and returning visitors.              Willis Tower
                                                                                                                                                                    Skydeck, Chicago,
                                                                                                                                                                    U.S., attendance

        1.5m                                                                                                                                                        2018


        Sky Garden, London,                                                       Sky Garden,                                                                                                 Willis Tower Skydeck,
        attendance 2018                                                               London                                                                                                         Chicago, IL, U.S.


                                                                                                  Exhibit 12
80                                                                                                                                                                                                                       81
     SPECIAL FEATURE                                         Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 43 of 47 Page ID
     TOP 20                                                                                    #:35768

     OBSERVATION EXPERIENCES
     WORLDWIDE
                                                                                                                  LONDON, U.K.
                                                                                                                  5.4m
                                                                                                                  2 OBSERVATION
                                                                                                                  EXPERIENCES

                                                                                                                    16
                                                                                                                           3

                                                                    TORONTO, CANADA                                                                                                                        6                TOKYO, JAPAN
                                                    CHICAGO, U.S.
                                                        1.7m        1.6m                                                                                BERLIN, GERMANY                                            1        12.2m
                    SEATTLE, U.S.                  1 OBSERVATION
                                                                    1 OBSERVATION
                                                                    EXPERIENCE                                                                   19     1.4m                        SHANGHAI, CHINA
                                                                                                                                                                                           2.8m            5
                                                                                                                                                                                                                            3 OBSERVATION
                                                                                                                                                                                                                            EXPERIENCES
                       1.6m             14
                                                     EXPERIENCE
                                                                    14
                                                                                                                                                        1 OBSERVATION
                                                                                                                                                        EXPERIENCE                    1 OBSERVATION
                  1 OBSERVATION
                     EXPERIENCE                                13                                                                                                                       EXPERIENCE
                                              16                                               NEW YORK, U.S.
                          LAS VEGAS, U.S.
                                                                                 11
                                                                                      4        8.8m                                                                                                8
                                 1.5m                                             9
                                                                                               3 OBSERVATION
                                                                                               EXPERIENCES
                                                                                                                          2                                                GUANGZHOU, CHINA
                                                                                                                                                                                   1.5m
                                                                                                                                                                                                               TAIPEI CITY, TAIWAN
                          1 OBSERVATION
                             EXPERIENCE                                                                                                                                       1 OBSERVATION
                                                                                                                                                                                              16       7       2.9m
                                                                                                                    PARIS, FRANCE             DUBAI, U.A.E.                                                    1 OBSERVATION
                                                                                                                                                                                EXPERIENCE
                                                                                                                    6.2m                         2.0m             12
                                                                                                                                                                                                               EXPERIENCE
                                                                                                                    1 OBSERVATION           1 OBSERVATION
                                                                                                                    EXPERIENCE                EXPERIENCE



                                                                                                    RIO DE JANEIRO, BRAZIL
                                                                                          20   11   3.4m
                                                                                                    2 OBSERVATION
                                                                                                    EXPERIENCES




     Circles represent size of attendance at
     ranked parks at the geography indicated.
     Slices within circles represent proportion
     of attendance at the geography from the
     ranked museum indicated by number.
                                                                                                                                                                                                                         53.0m
                                                                                                                                                                                                                         Top 20 observation experiences
                                                                                                                                                                                                                         worldwide 2018


                                                                                                                                    Exhibit 12
82                                                                                                           © 2019 TEA / AECOM                       © 2019 TEA / AECOM                                                                                  83
     SPECIAL FEATURE                                Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 44 of 47 Page ID
     TOP 20                                                                           #:35769

     OBSERVATION EXPERIENCES
     WORLDWIDE




                                                                       OBSERVATION




                                                                                                                                                                              OBSERVATION
                                                                                         ATTENDANCE




                                                                                                                                                                                            ATTENDANCE
     ATTRACTION




                                                                                                                    ATTRACTION
                                                                       EXPERIENCE




                                                                                                                                                                              EXPERIENCE
                                                                                         ESTIMATED




                                                                                                                                                                                            ESTIMATED
     LOCATION




                                                                                                                    LOCATION
     RANK




                                                                                                                    RANK
                                                                                         2018




                                                                                                                                                                                            2018
                                                                       TYPE




                                                                                                                                                                              TYPE
     1 TOKYO SKYTREE, TOKYO, JAPAN                                       TOWER          6,400,000                   11 CHRIST THE REDEEMER, RIO DE JANIERO, BRAZIL          MONUMENT        2,200,000
     2 EIFFEL TOWER, PARIS, FRANCE                                       TOWER          6,207,000                   12 AT THE TOP – BURJ KHALIFA, DUBAI, U.A.E.             MULTI-USE       2,000,000
     3 COCA-COLA LONDON EYE, LONDON, U.K.                                WHEEL          3,900,000                   13 WILLIS TOWER SKYDECK, CHICAGO, IL, U.S.              MULTI-USE       1,652,000
     4 EMPIRE STATE BUILDING, NEW YORK, NY, U.S.                      MULTI-USE         3,805,000                   14 CN TOWER, TORONTO, ONTARIO, CANADA                       TOWER       1,600,000
     5 TOKYO TOWER, TOKYO, JAPAN                                         TOWER          2,920,000                       SPACE NEEDLE, SEATTLE, WA, U.S.                         TOWER       1,600,000
     6 TOKYO CITY VIEW, TOKYO, JAPAN                                  MULTI-USE         2,900,000                   16 CANTON TOWER, GUANGZHOU, CHINA                       MULTI-USE       1,500,000
     7 TAIPEI 101, TAIPERI CITY, TAIWAN                               MULTI-USE         2,880,000                       HIGH ROLLER, LAS VEGAS, NV, U.S.                        WHEEL       1,500,000
     8 ORIENTAL PEARL, SHANGHAI, CHINA                                   TOWER          2,800,000                       SKY GARDEN, LONDON, U.K.                            MULTI-USE       1,500,000
     9 TOP OF THE ROCK, NEW YORK, NY, U.S.                            MULTI-USE         2,600,000                   19 BERLINER FERNSEHTURM, BERLIN, GERMANY                    TOWER       1,350,000
     10 ONE WORLD OBSERVATORY, NEW YORK, NY, U.S.                     MULTI-USE         2,400,000                   20 SUGARLOAF CABLE CAR, RIO DE JANIERO, BRAZIL                 RIDE     1,249,000
                                                                                                                     TOP 20 ATTENDANCE 2018                                                 52,963,000
                                                                                                                    © 2019 TEA / AECOM




                                                                                                                                                                     53.0m
                                                                                                                                                                     Top 20 observation experiences
                                                                                                                                                                     worldwide 2018


                                                                                                       Exhibit 12
84                                                                                © 2019 TEA / AECOM                © 2019 TEA / AECOM                                                                   85
                                                Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 45 of 47 Page ID
     ABOUT THE STUDY                                                              #:35770
                                                                                                                         FREQUENTLY ASKED QUESTIONS
     Methodology and evolution of the TEA/             The global market is studied as a whole,
     AECOM Theme Index and Museum Index                and each of its main regions is also studied                      Why should parks share their numbers?                   yet reports that numbers are stable or growing,
                                                       separately: the Americas, EMEA, and                               When operators share their information, it              the numbers are suspect. Moreover, it’s not the
     This is the thirteenth annual Theme Index         Asia-Pacific.                                                     is good for the industry. It ties directly into         kind of secret that can be kept for long. People
     and Museum Index collaboration between                                                                              re-investing wisely in ways that bring in more          move from one operator to another and they
     the Themed Entertainment Association              For a theme park or water park to be included                     attendance and more repeat visitation, driving          take that knowledge with them. Consultants are
     (TEA) and AECOM, although the study itself        in the report, at a minimum the property must                     revenue and profits. Tracking differences and           called upon to help interested parties evaluate
     has been in existence for much longer. The        be gated (entry ticket required) and the park                     fluctuations in attendance helps the industry           ongoing operations as well as potential new
     report has evolved over the years, starting as    generally must be focused on the visitor                          recognize what drives changes in attendance.            investments and activities.
     just a report on major U.S. theme parks, with     experience. To be included in the top theme                       Knowing what works, what doesn’t work — and
     additional regions (EMEA, Asia, Latin America)    park groups list, an operator must have theme                     where and why — allows operators to make                In other words, over-reporting will eventually
     and attraction types (water parks, museums)       parks in its portfolio in which it has controlling                wise investment decisions and to know what              come to a point of correction. Our advice is
     added over time. The report represents a          ownership or that are branded by the operator                     results can be expected. That’s the heart               to trust the process.
     significant body of international research        (i.e., licensed).                                                 of market and feasibility analysis.
     and annual tracking.                                                                                                                                                        How do you estimate figures for individual
                                                       Due to differences in reporting across                            Do some operators exaggerate in order                   parks and museums that don’t report them?
     Inclusion in the annual Theme Index and           operators and regions, there is some variation
                                                                                                                         to look more successful? What can you                   Fortunately, with more than 60-years
     Museum Index is now seen as a benchmark           in the time periods for which figures are
                                                                                                                         do about that?                                          experience working in the attractions industry,
     of success among operators, parks, and            reported. Unless otherwise noted, figures for
                                                                                                                         Our role is to share what the industry operators        AECOM’s Economics practice has a strong
     museums. Every year AECOM and TEA                 North America and Europe are calendar year
                                                                                                                         say officially or, if that information is not           understanding of what drives performance at
     hear from parks and museums desiring to           figures, while most figures for Asia-Pacific are
                                                                                                                         provided, to share our best professional                the park level and a robust process to estimate
     share their attendance increases and earn         fiscal year figures. In Asia-Pacific, for those
     a place on the list. Those who believe their      parks/museums with a fiscal year ending                           estimate. It’s possible that some are over-             attendance where necessary. The following
     properties should be included in the report       from June 30 th to December 31st, we use the                      reporting their numbers. We can’t control that.         outlines our general process:
     are encouraged to contact the AECOM office        current fiscal year number in our tables, while                   However, all of the major operators are publicly
     in their region, after studying the criteria      for those parks/museums with a fiscal year                        owned and therefore obliged to report financial         – We start by reviewing publicly available
     for consideration given below. The more           ending early in the year, for example on March                    performance information at the corporate level,           information about the performance of the
     feedback and information we receive, the          31st, we use the following fiscal year number                     even if they don’t break it down to the park level.       multi-park/attraction operators and also
     more accurate this report will become.            in our tables. By way of example, Ocean Park                                                                                the individual parks/museums. We also
                                                       Hong Kong fiscal year ends June 30, 2018,                         Over-reporting may get an operator                        review information that we have collected
     AECOM obtains the figures used to create          so we use fiscal year 2018 in our 2018 table,                     temporarily higher on the list than its                   as part of the previous year’s report and
     the TEA/AECOM Theme Index and Museum              while Tokyo Disneyland’s fiscal year ends on                      competitors, but it will cause problems, some             throughout the year.
     Index through a variety of sources, including     March 31, so we use fiscal year 2019 in our                       in the near term and others down the road. In
     statistics furnished directly by the operators,   2018 table.                                                       the near term, if attendance is up but revenues         – Where park/museum-level information
     historical numbers, financial reports, the                                                                          or profitability are not, it raises questions. In the     is missing, we then ask the multi-park
     investment banking community, local tourism                                                                         longer term, eventually, they’ll hit a point where        operators and the individual parks/
     organizations, and professional estimates                                                                           the numbers are too far off to be believable.             museums to provide us with their
     where necessary.                                                                                                    Misrepresenting also complicates the picture              attendance figures, and many of
                                                                                                                         if the company eventually goes public, or                 them do so directly.
                                                                                                                         is acquired or wants to sell off an individual
                                                                                                                         property. Operators know this.                          – Where we do not receive specific park/
                                                                                                                                                                                   museum-level figures from the operator, we
                                                                                                                         Misreporting also raises false expectations.              use a detailed methodology that considers
                                                                                                                         If you’re trying to make an investment                    the following: historic attendance trends
                                                                                                                         decision and forecast future performance,                 at the park/museum; generally available
                                                                                                                         you need accurate information. If a property              information on the park/museum and/or
                                                                                                                         is not investing in regular improvements,                 operator; park/museum changes, such as

                                                                                                            Exhibit 12
86                                                                                                                                                                                                                                  87
                                                  Case 2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 46 of 47 Page ID
        new rides, areas, shows, exhibits, ticket       to help correctly position and right-size
                                                                                                  #:35771 Why do you focus on the top- How do you account for the performance of
        prices, intellectual property connections,        parks and museums to match their market                       attended parks and museums?                       operators of numerous smaller attractions
        etc.; general economy of the nation and           potential and optimize their financial                        The top-attended parks and museums are            that don’t make the lists, but that are still
        the specific metropolitan area; tourism           performance. In addition, we regularly                        a clear indicator of the overall state of the     large operators?
        trends nationally and in the metropolitan         speak at industry events, such as those                       industry and associated trends. In addition,      The two operators that most readily come to
        area; for parks, weather trends in the            organized by TEA, IAAPA, WWA, AAM,                            trends and activities at the top-attended parks   mind here are Merlin Entertainments Group
        area, particularly during peak periods; the       AZA, ULI, and many others, about industry                     and museums signal both what is currently         and Parques Reunidos, both of which do make
        performance of nearby parks/museums and           trends, and also contribute to articles to                    occurring in the industry more broadly, as        the Top 10 Theme Park Groups Worldwide
        other attractions; media coverage about the       industry publications and in more general                     well as what is likely to occur in the future,    list. In the case of Merlin Entertainments
        operator/park/museum; and select factors          media publications.                                           particularly in such areas as investment,         Group, they are the second most attended
        as relevant.                                                                                                    technology, IP, marketing, facility spending,     operator globally with attendance of 67.0
                                                       What causes wide swings in                                       visitor spending and behavior. This is also why   million in 2018, around one-third of which
     – Park/museum operators are also given            performance at parks and museums?                                the top-attended parks and museums tend to        occurred at larger parks, with most of these
       the opportunity to review and comment           As can be seen from the process outlined                         be the most-watched by the media as well as       located in the EMEA region (e.g., LEGLOLAND
       on AECOM’s estimate before the Theme            above, there are many factors affecting the                      the industry. The report currently lists more     Windsor, LEGOLAND Billund, Alton Towers,
       Index and Museum Index are finalized and        performance of a park or museum, including                       than 200 parks and museums, the result of a       etc.). However, about two-thirds of Merlin’s
       published. Of those that don’t provide          past performance, new offerings, the                             significant research, tracking and evaluation     attendance occurs in mid- and small-
       official figures at the park/museum             economy, tourism, weather, media coverage,                       effort on the part of our team.                   size attractions, particularly at “midway”
       level, we generally receive some form of        management, and more. Typically, large                                                                             attractions, most of which are situated in
       feedback regarding the individual parks/        changes in attendance, up or down, are driven                    Can we assume that the same dynamic               highly trafficked locations in well-known
       museums. Leadership at TEA (the Themed          by major changes in one or more of these                         of the top parks is playing out in the            locations, particularly top tourist destinations,
       Entertainment Association, which publishes      factors, with the relationship between the two                   smaller parks and museums?                        with highly recognized individual brands (e.g.,
       and helps edit the report) plays an important   frequently clear when examined in detail.                        Generally, the answer is yes, with attractions    Madame Tussauds, SeaLife, the Dungeons,
       role here, encouraging responses.                                                                                of all types and scales facing many of the        etc.). Similarly, with 20.9 million visitors in
                                                       How is a water park defined for the                              same ongoing challenges, which include            2018, Parques Reunidos was the tenth
     – As the leading provider of business             purposes of the Theme Index?                                     meeting visitor expectations, hiring and          most attended operator globally, with a
       planning studies worldwide for attractions,     A water park must have a minimum of three                        retaining good management and staff,              strategy of focusing largely on a wide variety
       our group also works frequently with all of     water slides / flumes, a wave pool, retail and                   efficient operations, understanding and           of attraction types, including amusement
       the major operators, parks, and museums,        food areas, and at least two of the following                    applying new technology, addressing the           parks, zoos, aquariums, and IECs, primarily
       providing us with the opportunity to            other elements: tube rides; free-form pool;                      need for continuous reinvestment, and the         located in the EMEA region, but with a growing
       periodically compare our estimates with         lazy river; and kids water play area. In Asia                    like. That said, smaller and more regional        portfolio in North America (via its subsidiary
       actual exact figures. We use this to refine     and America, the water parks are defined as                      venues have their own unique place in the         Palace Entertainment). Clearly both Merlin
       our methodology where necessary.                outdoor facilities. If a water park also has a                   market. They have distinct challenges when        Entertainments and Parques Reunidos have
                                                       separate spa facility, only the entertainment-                   it comes to marketing, investment and             developed effective strategies to attract large
     – As part of our active work in these             related attendance is factored into our study.                   guest retention, making the most of smaller       numbers of visitors overall to their respective
       markets and our awareness of what drives                                                                         budgets, and differentiating themselves           attraction portfolios, but a combination of
       performance and the macroeconomics of           Why aren’t other attraction types                                from other leisure options competing for          factors such as their location, focus, and scale,
       different countries, we visit the parks and     included, such as zoos and aquariums,                            visitors’ time and money. How they respond        inhibits most of their properties from reaching
       museums, watching for new development           observation experiences, and sports                              to those challenges often sets an example         levels for inclusion in the Theme Index.
       and trends. We help to bring professional       and performance venues?                                          of creativity, innovation, leadership and/
       processes to the industry so that a higher      The report has evolved over the years,                           or economic stimulus that influences the
       level of quality can be transmitted from        starting as just a report on major U.S. theme                    rest of the sector — many such examples
       more developed markets into emerging            parks, with additional regions (EMEA, Asia, Latin                have appeared in the annual slate of TEA
       markets. We frequently work for operators       America) and attraction types (water parks,                      Thea Awards recipients over the years.
       who are looking to enter the attractions        museums) added over time. That said, we are
       business, or to grow or improve their           indeed considering additional attraction types
       existing operations. We also team with          and will include these as interest is shown and
       attraction master planners and designers        resources allow.

                                                                                                           Exhibit 12
88                                                                                                                                                                                                                            89
2:15-cv-05346-CJC-E Document 496-13 Filed 04/12/21 Page 47 of 47 Pag
    TEA and AECOM express#:35772
                               thanks
    to the numerous park and museum
    operators who graciously and
    generously furnished attendance
    information, enabling this report
    to be as complete and accurate
    as possible.

    About AECOM
    AECOM is built to deliver a better world. We design,
    build, finance and operate critical infrastructure assets for
    governments, businesses and organizations. As a fully integrated
    firm, we connect knowledge and experience across our global
    network of experts to help clients solve their most complex
    challenges. From high-performance buildings and infrastructure,
    to resilient communities and environments, to stable and
    secure nations, our work is transformative, differentiated and
    vital. A Fortune 500 firm, AECOM had revenue of approximately
    $20.2 billion during fiscal year 2018. See how we deliver what
    others can only imagine at aecom.com and @AECOM.

    See how we deliver what others can only imagine at aecom.com
    and @AECOM.


    About the Themed Entertainment Association (TEA)
    Through its activities in the global themed entertainment
    community, TEA leads the conversation about how great guest
    experiences are conceived and realized, and helps focus attention
    on themed entertainment as a vital niche of popular culture, and
    its essential role in global economic development. As a nonprofit
    membership association representing the creators of compelling
    places and experiences worldwide, TEA encompasses some 1,700
    member companies and produces a full calendar of conferences
    and events including the prestigious, annual TEA Thea Awards. TEA
    was founded in 1991 and is headquartered in the Los Angeles area.

    Visit www.teaconnect.org. On Twitter: @TEA_Connect.




    This version of the Theme and Museum Index
    and previous versions back to 2006 can be
    downloaded at the following links:

    aecom.com/theme-index
    teaconnect.org/resources/theme-index                                v1.5
                                            Exhibit 12
